Exhibit 10.1 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into this 8th day of
July, 2015 by and among SITO Mobile, Ltd., a corporation organized under the
laws of the State of Delaware and SITO Mobile Solutions, Inc., a corporation
organized under the laws of the State of Nevada (together, the “Buyer”),
Hipcricket, Inc., a corporation organized under the laws of the State of
Delaware (“Seller”) and solely for the purposes of Section 10.10, ESW Capital
LLC, a limited liability company organized under the laws of the State of
Delaware (“Parent”).

 

WHEREAS, Seller operates a mobile advertising business, which consists of the
placement of advertising content, directly or indirectly, into publisher
inventory visible on a mobile device, which, for the avoidance of doubt does not
include other types of marketing to mobile devices, such as via SMS, MMS and
push notifications (the “Business”);

  

WHEREAS, Seller also operate a mobile marketing business, which consists of
marketing to mobile devices, such as via SMS, MMS and push notifications (the
“Seller Excluded Business”);

  

WHEREAS, Buyer also operates a mobile engagement platform; and

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, the Purchased Assets (as defined below) and Buyer wishes to combine the
Purchased Assets with its mobile engagement platform on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and promises herein contained,
the parties agree as set forth below:

 

Article I

THE TRANSACTION

 

1.1         Purchase and Sale of Assets. At the Closing (as defined below),
Seller shall sell, transfer, assign and deliver to Buyer, and Buyer shall
purchase, accept and receive, all of Seller’s right, title and interest in, to
or arising from the Purchased Assets free and clear of all Encumbrances (except
for Permitted Encumbrances).

 

1.2         Purchased Assets. The “Purchased Assets” shall mean:

 

(a)         all rights in, to and under the assumed contracts listed on
Schedule I attached hereto (such contracts, the “Assumed Contracts”);

 

(b)         the customer list attached hereto as Schedule II (such customers,
the “Existing Customers”);

 

(c)         the intellectual assets and properties listed on Schedule III
attached hereto (such assets, the “IP Assets”); and

 



 

 

 

(d)         a copy of those records described and accessed in the manner set
forth on Schedule IV attached hereto.

 

1.3         Excluded Assets. Except to the extent expressly included in the
Purchased Assets, all other assets are excluded assets (the “Excluded Assets”),
including, for the avoidance of doubt and without limitation, the following
assets:

 

(a)         any cash or cash equivalents held by or on behalf of Seller;

 

(b)         all accounts receivable;

 

(c)         office furnishings;

 

(d)         the SAAS Licensed Software;

 

(e)         any rights, claims or causes of action of Seller against third
parties relating to the assets, properties, business or operations of the
Business or the Purchased Assets arising out of transactions occurring prior to
the Closing Date;

 

(f)         any trade name, trademarks, service marks, domain names or logos
using or incorporating the names “HipCricket” or any variation or derivative
thereof;

 

(g)         the corporate minute book and equity ownership records of Seller;

 

(h)         all Tax losses and credits, Tax loss and credit carry forwards and
other Tax attributes, all deposits or advance payments with respect to Taxes,
and any claims, rights, and interest in and to any refund, credit or reduction
of Taxes;

 

(i)         Tax Returns, Tax information and Tax records related to Seller;

 

(j)         all records and documents; except to the extent expressly included
in the Purchased Assets;

 

(k)         all computers, machinery and equipment, whether owned or leased,
whether or not in the possession of Seller or its employees or contractors,
necessary to operate the Business; or

 

(l)         other than the IP Assets, all other intellectual property rights and
software of Seller not listed on Schedule III, regardless of whether or not used
in the Business.

 

1.4         Excluded Liabilities and Obligations. Other than the Assumed
Contracts, Buyer shall not assume and shall not be liable or responsible for any
debt, obligation or liability of the Business or Seller or related to the
Purchased Assets, to the extent existing at or related to any period ending
prior to the Closing Date.

 



2

 

 

1.5         Assumed Liabilities. Buyer hereby assumes all obligations and
liabilities of the Business arising under or related to the Assumed Contracts
(the “Assumed Liabilities”) from the Closing Date.

 

1.6         License Back. Buyer hereby grants to Seller a worldwide,
nonexclusive, perpetual, irrevocable, paid-up, royalty-free transferable and
sub-licensable (directly and indirectly) license for the Seller Excluded
Business to: (i) modify and otherwise create derivative works based on IP
Assets; and (ii) reproduce, distribute, perform and display (publicly or
otherwise), and otherwise make, use, sell, services that practice the IP Assets,
and otherwise utilize the IP Assets as if the Seller were the owner of such IP
Assets.

 

Article II

PURCHASE PRICE

 

2.1         Consideration for Purchased Assets. The aggregate consideration to
be paid for the Purchased Assets (the “Purchase Price”) shall consist of
(a) $1,300,000 paid in cash (“Cash Purchase Price”) and (b) 6,205,602 shares of
Buyer Common Stock (the “Stock Consideration”). The Cash Purchase Price shall be
paid at Closing by wire transfer of immediately available funds to an account
designated by Seller (the “Closing Cash Payment”). In addition, at the Closing,
Buyer shall have assumed the Assumed Liabilities. At Closing, Buyer shall
deliver to the Seller a stock certificate representing the Stock Consideration,
which shall be issued and delivered to Seller in accordance with the
instructions of Seller (the “Closing Stock Payment”).

 

2.2         Allocation of Purchase Price. The Purchase Price shall be allocated
for income Tax purposes among the Purchased Assets in accordance with the
methodology set forth on Schedule 2.2 (the “Allocation Schedule”). The
Allocation Schedule shall constitute the definitive schedule allocating the
Purchase Price among the Purchased Assets for income Tax purposes. Buyer and
Seller agree to complete and file Form 8594 and any other required reports in
accordance with Section 1060 of the Code, with their respective federal income
Tax Returns for the Tax year in which the Closing Date occurs (and any amended
Form 8594, if necessary) in a manner consistent with the Allocation Schedule.
Neither Buyer nor Seller shall voluntarily take any position inconsistent with
the Allocation Schedule in connection with any income Tax proceeding. If any
taxing authority disputes the allocation made pursuant to this Section 2.2, the
party receiving notice of the dispute shall promptly notify the other party
hereto of such dispute and the parties hereto shall cooperate in good faith in
responding to such dispute.

 

Article III

CLOSING AND TRANSFER OF ASSETS

 

3.1         Closing. The transfer of Purchased Assets contemplated by this
Agreement (the “Closing”) and the assumption of the Assumed Liabilities shall
occur simultaneously with the execution and delivery of this Agreement (such
date, “Closing Date”). The Closing shall take place at the offices of Sichenzia
Ross Friedman Ference LLP on the Closing Date. Upon consummation, the Closing
shall be deemed to take place as of 12:01 a.m. on the Closing Date.

 



3

 

 

3.2         Deliveries by Seller. At the Closing, Seller shall deliver to Buyer
the following:

 

(a)         Assignment and Assumption Agreement and Bill of Sale. Seller shall
execute and deliver to Buyer an assignment and assumption agreement and bill of
sale substantially in the form attached as Exhibit A (the “Assignment and
Assumption Agreement”);

 

(b)         Officer’s Certificate. Seller shall deliver to Buyer a certificate
of the Secretary of the Seller, in his or her capacity as such, dated as of the
Closing Date, certifying as to the (i) the incumbency of officers of the Seller
executing documents executed and delivered in connection herewith and (ii) a
copy of the votes of the Seller’s board of directors authorizing and approving
the applicable matters contemplated hereunder;

 

(c)         SAAS License Agreement. Seller shall execute and deliver to Buyer a
counterpart signature to the transaction services agreement, in the form
attached hereto as Exhibit B (the “SAAS License Agreement”);

 

(d)         IP Assignment. Seller shall execute and deliver to Buyer a
counterpart signature to the assignment agreement in the form attached hereto as
Exhibit C (the “IP Assignment Agreement”);

 

(e)         Technology License Agreement. Seller shall execute and deliver to
Buyer a counterpart signature to the technology license agreement substantially
in the form attached here to as Exhibit D (the “Technology License Agreement”);
and

 

(f)         FIRPTA Certificate. Seller shall deliver to Buyer, a duly authorized
and executed certificate stating that the Seller is not a foreign person under
Section 1445(a) pursuant to Treasury Regulations Section 1.1445-2(b).

 

3.3         Deliveries by Buyer. At Closing, Buyer shall deliver the following:

 

(a)         Closing Payments. Buyer shall (i) pay the Cash Purchase Price to the
Seller by wire transfer of immediately available funds to an account designated
by Seller and (ii) deliver to Seller a stock certificate representing the Stock
Consideration;

 

(b)         Secretary Certificate. Buyer shall deliver to Seller a certificate
of the Secretary of the Buyer, in his or her capacity as such, dated as of the
Closing Date, certifying as to the (i) the incumbency of officers of the Buyer
executing documents executed and delivered in connection herewith and (ii) a
copy of the votes of the Buyer’s board of directors authorizing and approving
the applicable matters contemplated hereunder;

 

(c)         Assignment and Assumption Agreement. Buyer shall execute and
delivery to Seller a counterpart signature to the Assignment and Assumption
Agreement;

 

(d)         SAAS License Agreement. Buyer shall execute and delivery to Seller a
counterpart signature to the SAAS License Agreement;

 



4

 

 

(e)         IP Assignment. Buyer shall execute and delivery to Seller a
counterpart signature to the IP Assignment Agreement; and

 

(f)         Technology License Agreement. Buyer shall execute and delivery to
Seller a counterpart signature to the Technology License Agreement.

 

Article IV

REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO SELLER AND THE BUSINESS

 

Seller represents and warrants to Buyer that the statements contained in this
Article IV and in the disclosure schedules delivered by Seller to Buyer on the
date hereof (the “Disclosure Schedules”) are true and correct.

 

4.1         Organization of Seller. Seller is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite power and authority to carry on its business as now being
conducted.

 

4.2         Authority; No Conflict; Required Filings and Approvals.

 

(a)         Seller has all requisite power and authority to enter into this
Agreement, the Ancillary Agreements to which it is a party and to consummate the
transactions contemplated hereunder and thereunder. The execution and delivery
of this Agreement, each Ancillary Agreement to which it is a party and the
consummation by Seller of the transactions contemplated hereunder and thereunder
has been duly authorized by all necessary action on the part of Seller. This
Agreement and each Ancillary Agreement to which the it is a party has been duly
executed and delivered by Seller and, assuming this Agreement and each Ancillary
Agreement to which the Buyer is a party constitutes the valid and binding
obligation of Buyer, constitutes the valid and binding obligation of Seller,
enforceable against Seller in accordance with its respective terms, subject, as
to enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws now or hereinafter in effect affecting creditors’
rights generally and (ii) general principles of equity.

 

(b)         Except as set forth in Section 4.2(b) of the Disclosure Schedules,
the execution and delivery of this Agreement and each Ancillary Agreement to
which it is a party by Seller does not, and the consummation by Seller of the
transactions contemplated by this Agreement and each Ancillary Agreement to
which it is a party will not, (i) conflict with, or result in any violation or
breach of, any provision of its articles of incorporation or other
organizational documents or (ii) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any benefit) under, or require a Consent under, any of the terms,
conditions or provisions of an Assumed Contract or (iii) require approval of or
with any court governmental, administrative or regulatory authority, agency,
commission, body or instrumentality, except in the case of clauses (ii) above
for any such breaches, conflicts, violations, defaults, terminations,
cancellations, accelerations, losses or failures to obtain any such Consents
which  are not, individually or in the aggregate, reasonably likely to have a
Material Adverse Effect.

 



5

 

 

4.3         Intellectual Property. To the Seller’s knowledge, Seller owns or
possesses adequate and enforceable rights to use the IP Assets without material
restrictions or material conditions on use, in each case free and clear of any
material encumbrance. There has been no Material Adverse Effect on the IP Assets
since May 15, 2015.

 

4.4         Agreements, Contracts and Commitments. Except as set forth in
Section 4.4 of the Disclosure Schedules: (a) each Assumed Contract is valid and
binding upon Seller (and, to Seller’s knowledge, on all other parties thereto),
in accordance with its terms and is in full force and effect, (b) to the
Seller’s knowledge there is no breach or violation of or default by Seller or,
to the knowledge of Seller, by any other party under any of the Assumed
Contracts, whether or not such breach, violation or default has been waived that
is reasonably likely to have a Material Adverse Effect, and (c) no event has
occurred with respect to Seller (and, to Seller’s knowledge, with respect to any
other party thereto), which, with notice or lapse of time or both, would
constitute a breach, violation or default of, or give rise to a right of
termination, modification, cancellation, foreclosure, imposition of an
Encumbrance, prepayment or acceleration under, any of the Assumed Contracts that
is reasonably likely to have a Material Adverse Effect.

 

4.5         Compliance With Laws. Buyer is and, since May 15, 2015 has been, in
compliance in all material respects with all applicable Law. Buyer has not
received any written notice since May 15, 2015 that remains unresolved (i) of
any material administrative or civil (or any criminal) investigation or material
audit by any Governmental Body relating to Buyer or any of its subsidiaries or
(ii) from any Governmental Body or other Person alleging that the Buyer or any
of its subsidiaries is not in compliance with any applicable Law in any material
respect.

 

4.6         Brokers. No broker, finder or agent is entitled to any brokerage
fees, finder’s fees or commissions in connection with this Agreement or the
transactions contemplated hereby based upon agreement, arrangement or
understanding made by or on behalf of Seller.

 

4.7         Purchase Entirety for Own Account. The Stock Consideration proposed
to be acquired by Seller hereunder will be acquired for investment for its own
account, and not with a view to the resale or distribution of any part thereof,
and Seller has no present intention of selling or otherwise distributing such
stock, except in compliance with applicable securities laws.

 

4.8         Available Information. Seller has such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of investment in Buyer.

 

4.9         Non-Registration. Seller understands that the Stock Consideration
has not been registered under the Securities Act and, if issued in accordance
with the provisions of this Agreement, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Seller’s representations as expressed herein.

 



6

 

 

4.10          Restricted Securities. Seller understands that the Stock
Consideration is characterized as “restricted securities” under the Securities
Act inasmuch as this Agreement contemplates that, if acquired by Seller pursuant
hereto, the shares would be acquired in a transaction not involving a public
offering. The issuance of the shares hereunder have not been registered under
the Securities Act or the securities laws of any state of the U.S. and that the
issuance of the Stock Consideration is being effected in reliance upon an
exemption from registration afforded under Section 4(2) of the Securities Act
for transactions by an issuer not involving a public offering. Seller further
acknowledges that if the shares are issued to Seller in accordance with the
provisions of this Agreement, such shares may not be resold without registration
under the Securities Act or the existence of an exemption therefrom. Seller
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

 

4.11          Accredited Investor. Seller is an “Accredited Investor” within the
meaning of Rule 501 under the Securities Act and Seller was not organized for
the specific purpose of acquiring the shares of Buyer Common Stock.

 

4.12          Litigation. There is no proceeding that is pending, or as to which
Seller has received any written notice of assertion or, to the knowledge of
Seller, that is threatened, against Seller relating to the Purchased Assets or
the Business, before any Governmental Authority.

 

4.13          Disclosure. No representation or warranty contained in this
Agreement, and no statement contained in the Disclosure Schedules or in any
certificate, list or other writing furnished to Buyer pursuant to any provision
of this Agreement, to Seller’s knowledge, contains any untrue statement of
material fact.

 

4.14          Legend. Seller hereby agrees with Buyer that the Buyer Common
Stock to be issued hereunder will bear the following legend or one that is
substantially similar to the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS; PROVIDED, HOWEVER THE COMPANY WILL NOT REQUIRE
SUCH A LEGAL OPINION OR “NO ACTION” LETTER (X) IN ANY TRANSACTION IN COMPLIANCE
WITH SEC RULE 144 OR (Y) IN ANY TRANSACTION IN WHICH THE HOLDER OF THIS
CERTIFICATE DISTRIBUTES THE SECURITIES REPRESENTED BY THIS CERTIFICATE TO AN
AFFILIATE OF SUCH HOLDER FOR CONSIDERATION.

 



7

 

 

4.15          No Other Representations.

 

(a)         NONE OF THE SELLER, ANY OF ITS REPRESENTATIVES, DIRECTORS OR
OFFICERS OR ANY HOLDER OF SELLER’S DEBT OR EQUITY SECURITIES, HAS MADE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER
RELATING TO SELLER OR ANY OF ITS SUBSIDIARIES OR THE BUSINESS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THIS ARTICLE IV.

 

(b)         Without limiting the generality of the foregoing, the Seller or any
Seller Representative, director, officer or holder of equity or debt securities
of any of the foregoing has made, or shall be deemed to have made, any
representations or warranties in the materials relating to the Business or the
Purchased Assets delivered or otherwise made available to Buyer or any of its
Representatives or Affiliates, including due diligence materials, or in any
presentation of the Business or the Purchased Assets by management of Seller or
others in connection with the transactions contemplated hereunder, and no
statement contained in any of such materials or made in any such presentation
shall be deemed a representation or warranty hereunder or otherwise or deemed to
be relied upon by Buyer in executing, delivering and performing this Agreement
and the transactions contemplated hereunder. It is understood that any cost
estimates, projections or other predictions, any data, any financial information
or any memoranda or offering materials or presentations, including but not
limited to, any offering memorandum or similar materials made available by
Seller and its Representatives are not and shall not be deemed to be or to
include representations or warranties of Seller or the Business, and are not and
shall not be deemed to be relied upon by Buyer in executing, delivering and
performing this Agreement and the transactions contemplated hereunder.

 



8

 

 

Article V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct.

 

5.1         Organization of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite power and authority to carry on its business as now being
conducted.

 

5.2         Authority; No Conflict; Required Filings and Approvals.

 

(a)         Buyer has all requisite power and authority to enter into this
Agreement, and the Ancillary Agreements to which it is a party and to consummate
the transactions contemplated hereunder and thereunder. The execution and
delivery of this Agreement, each of the Ancillary Agreements to which it is a
party and the consummation by Buyer of the transactions contemplated hereunder
and thereunder has been duly authorized by all necessary action on the part of
Buyer. This Agreement and each of the Ancillary Agreements to which it is a
party has been duly executed and delivered by Buyer and, assuming this Agreement
and each of the Ancillary Agreements constitutes the valid and binding
obligation of Seller, constitutes the valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject, as to
enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws now or hereinafter in effect affecting creditors’
rights generally and (ii) general principles of equity.

 

(b)         The execution and delivery of this Agreement and each of the
Ancillary Agreement to which it is a Party by Buyer does not, and the
consummation by Buyer of the transactions contemplated by this Agreement and
each of the Ancillary Agreements to which it is a party will not, (i) conflict
with, or result in any violation or breach of, any provision of its articles of
incorporation or other organizational documents, (ii) result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit) under, or require Consent or Notice
under, any of the terms, conditions or provisions of the Buyer’s organizational
documents or any Material Agreement or (iii) any Contracts that provide for
registration rights (including, without limitation, piggyback registration
rights) that would allow a third party to participate with or interfere with the
Registration Statement from becoming effective in accordance with the terms of
this Agreement, except in the case of clauses (ii) above for any such breaches,
conflicts, violations, defaults, terminations, cancellations, accelerations,
losses or failures to obtain any such Consents which are not, individually or in
the aggregate, reasonably likely to have a Material Adverse Effect on the Buyer.

 

5.3         Brokers. No broker, finder or agent is entitled to any brokerage
fees, finder’s fees or commissions in connection with this Agreement or the
transactions contemplated hereby based upon agreement, arrangement or
understanding made by or on behalf of Buyer.

 



9

 

 

5.4         Capitalization.

 

(a)         The authorized capital stock of the Buyer consists of:
(i) 300,000,000 shares, of which 157,212,177 were issued and outstanding and no
shares of capital stock of the Buyer were issued and held in the treasury of the
Buyer in each case, as of the close of business on the day before the Closing
Date; and (ii) 5,000,000 shares of Buyer Preferred Stock of which no shares were
issued and outstanding (or held in treasury) as of the close of business on the
day before the Closing Date. To Buyer’s knowledge, all of the outstanding shares
of capital stock of Buyer have been duly authorized and validly issued, and are
fully paid and nonassessable.

 

(b)         Except as set forth in the SEC Documents (as defined below), there
are no: (i) outstanding subscription, option, call, warrant, agreement,
arrangement, commitment or other right (whether or not currently exercisable) to
acquire any shares of the capital stock, restricted stock unit, stock-based
performance unit, shares of phantom stock, stock appreciation right, profit
participation right or any other right that is linked to, or the value of which
is in any way based on or derived from, the value of any shares of capital stock
or other securities of Buyer; (ii) outstanding security, instrument, bond,
debenture, note or obligation that is or may become convertible into or
exchangeable for any shares of the capital stock or other securities of Buyer or
(iii) stockholder rights plan (or similar plan commonly referred to as a “poison
pill”) or contract under which any of the Buyer is or may become obligated to
sell or otherwise issue, or register, any shares of its capital stock or any
other securities. Except as set forth in the SEC Documents, there are no
stockholder agreements, voting trusts or other agreements or understandings to
which Buyer is a party relating to the voting or disposition of any shares of
the capital stock or other securities of Buyer, or granting to any Person or
group of Persons the right to elect, or to designate or nominate for election, a
director to the board of directors (or similar governing body) of Buyer. All
dividends or distributions on securities of Buyer that have been declared on or
prior to the date of this Agreement have been paid in full.

 

5.5         Buyer Common Stock. All of the shares of Stock Consideration shall,
when issued and delivered in accordance with this Agreement, be duly authorized,
validly issued, fully paid and non-assessable, and none of such shares of Buyer
Common Stock shall be subject to any preemptive rights, shall be free and clear
of any Encumbrance, other than those imposed by securities Laws and will be
issued to the Seller free of any Encumbrance, other than those imposed by
securities Laws.

 

5.6         SEC Filings; Financial Statements.

 

(a)         Since September 30, 2012, Buyer has filed (or furnished) on a timely
basis all reports, schedules, forms, statements and other documents (including
exhibits, financial statements and schedules thereto, and all other information
incorporated therein and amendments and supplements thereto) required to be
filed with (or furnished to) the SEC by Buyer (such documents and any such
additional documents filed with (or furnished to) the SEC after the date of this
Agreement, the “SEC Documents”). As of its filing (or furnishing) date or, if
amended prior to the date of this Agreement, as of the date of the last such
amendment, to Buyer’s knowledge, each SEC Document complied, or if filed (or
furnished) subsequent to the date of this Agreement, will comply, as to form in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Document. As of its filing (or
furnishing) date or, if amended prior to the date of this Agreement, as of the
date of the last such amendment, no SEC Document contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and no SEC Document
filed with (or furnished to) the SEC pursuant to the Exchange Act subsequent to
the date of this Agreement will contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. To Buyer’s knowledge there is no fact, event,
circumstance that would prevent the Registration Statement (as defined below)
from becoming effective exists as of the date hereof. There are no filings,
notices, consents and approvals necessary in order for the Stock Consideration
to be listed on the OTC.

 



10

 

 

(b)         The audited consolidated financial statements and unaudited
consolidated interim financial statements of Buyer included in the SEC
Documents, to Buyer’s knowledge, (i) complied as to form, as of their respective
filing dates with the SEC, in all material respects with the applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, (ii) were prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except, in the case of unaudited statements, as may be
permitted under Form 10-Q of the Exchange Act), and (iii) fairly presented
(except as may be indicated in the notes thereto) in all material respects the
consolidated financial position of Buyer and its consolidated Subsidiaries as of
the dates thereof and their consolidated results of operations and cash flows
for the periods presented therein (subject to normal and recurring year-end
adjustments in the case of any unaudited interim financial statements).

 

(c)         Buyer’s system of internal controls over financial reporting (as
defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act), other than
disclosed in SEC Documents, is reasonably sufficient in all material respects to
provide reasonable assurance (i) that transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP, (ii) that
receipts and expenditures are executed in accordance with the authorization of
management and (iii) that any unauthorized use, acquisition or disposition of
Buyer’s assets that would materially affect Buyer’s financial statements would
be detected or prevented in a timely manner. There were no significant
deficiencies or material weaknesses identified in management’s assessment of
internal controls as of and for the year ended September 30, 2014 (nor has any
such deficiency or weakness been identified as of the date hereof).

 

(d)         Buyer’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) under the Exchange Act) comply, other than
disclosed in SEC Documents, in all material respects with the requirements of
the Exchange Act and are reasonably designed to ensure that all information
(both financial and non-financial) required to be disclosed by Buyer in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, and that all such information is accumulated and communicated to
Buyer’s management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the chief executive officer and
chief financial officer of Buyer required under the Exchange Act with respect to
such reports.

 



11

 

 

(e)         Buyer has made available through filings with the SEC on the
Electronic Data Gathering, Analysis and Retrieval database (“EDGAR”) or to
Seller or Seller’s Representatives correct and complete copies of all comment
letters received by Buyer from the SEC since June 30, 2012 relating to the SEC
Documents, together with all written responses of Buyer thereto. There are no
outstanding or unresolved comments in any such comment letters received by Buyer
from the SEC and, to the knowledge of Buyer, none of the SEC Documents is the
subject of any ongoing review by the SEC.

 

(f)         To the knowledge of Buyer, there are no SEC inquiries or
investigations, other governmental inquiries or investigations or internal
investigations pending or threatened in each case regarding any accounting
practices of Buyer or any malfeasance by any director or executive officer of
Buyer.

 

(g)         Buyer is not a party to or has any obligation or other commitment to
become a party to any securitization transaction, off-balance sheet partnership
or any similar contract (including any Contract relating to any transaction or
relationship between or among Buyer, on the one hand, and any unconsolidated
Affiliate, including any structured finance, special purpose or limited purpose
entity, on the other hand, or any “off-balance sheet arrangements” (as defined
in Item 303(a) of Regulation S-K under the Exchange Act)) where the result,
purpose or intended effect of such contract is to avoid disclosure of any
material transaction involving, or material liabilities of Buyer in Buyer’s
published financial statements or other SEC Documents.

 

(h)         Each of the principal executive officer of Buyer and the principal
financial officer of Buyer (or each former principal executive officer of Buyer
and each former principal financial officer of Buyer, as applicable) has made
all certifications required by Rule 13a-14 or 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 with respect to SEC
Documents, and the statements contained in such certifications are true and
accurate. For purposes of this Agreement, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act of 2002. Buyer does not have, and has not arranged any,
outstanding “extensions of credit” to directors or executive officers within the
meaning of Section 402 of the Sarbanes-Oxley Act of 2002.

 

(i)         The Buyer is in compliance in all material respects with the
applicable listing and corporate governance rules and regulations of OTCQB.

 



12

 

 

5.7         Absence of Changes. Except as set forth in the SEC Documents: (a) 
the Seller has conducted its business in the ordinary course consistent with
past practice and (b) there has not been any effect, change, event, occurrence,
development, circumstance, condition or state of facts that has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Buyer.

 

5.8         Liabilities. Buyer has no liabilities or obligations, whether or not
accrued, contingent or otherwise and whether or not required to be disclosed,
except for: (a) liabilities and obligations Buyer’s published financial
statements or other SEC Documents or (b) liabilities and obligations incurred in
the ordinary course of business consistent with Buyer’s past practice.

 

5.9         Compliance With Laws.

 

(a)         Except as set forth in SEC Documents, Buyer is and, since September
30, 2012, has been in compliance in all material respects with all applicable
Law. Except as set forth in SEC Documents, Buyer has not received any written
notice since September 30, 2012 that remains unresolved (i) of any material
administrative or civil (or any criminal) investigation or material audit by any
Governmental Body relating to Buyer or any of its subsidiaries or (ii) from any
Governmental Body or other Person alleging that the Buyer or any of its
subsidiaries is not in compliance with any applicable Law in any material
respect.

 

(b)         Since September 30, 2012, Buyer has not or, to the knowledge of
Buyer, any director, officer or manager has been convicted of, or, to the
knowledge of Buyer, has been charged by any Governmental Body with any material
violation of any applicable Law related to fraud, theft, embezzlement, breach of
fiduciary responsibility or obstruction of an investigation, in each case for a
matter involving Buyer.

 

5.10          Litigation. Except as set forth in the SEC Reports, there are no
claims, suits, actions or proceedings pending or, to the knowledge of Buyer,
threatened against, relating to or affecting Buyer or any of its subsidiaries,
before any Governmental Body or any arbitrator that seeks to restrain or enjoin
the consummation of the transactions contemplated by this Agreement or which
would reasonably be expected, either singularly or in the aggregate with all
such claims, actions or proceedings, to have a Material Adverse Effect on Buyer
or have a material adverse effect on the ability of the parties hereto to
consummate the transactions contemplated hereunder. Except as set forth in the
SEC Documents, there are no judgments, injunctions, writs, orders or decrees
outstanding or binding on Buyer or any of its subsidiaries that, individually or
in the aggregate, would reasonably be likely to have a Material Adverse Effect
on Buyer.

 



13

 

 

5.11          Inspection. Buyer is an informed and sophisticated Person, and has
engaged expert advisors experienced in the evaluation and acquisition of assets
such as the Purchased Assets as contemplated hereunder. Buyer has undertaken
such investigation and has been provided with and has evaluated such documents
and information as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement and the transactions contemplated hereby. Buyer has received all
materials relating to the Business and the Purchased Assets that it has
requested and has been afforded the opportunity to obtain any additional
information necessary to verify the accuracy of any such information or of any
representation or warranty made by Seller hereunder or to otherwise evaluate the
merits of the transactions contemplated hereby. Buyer acknowledges that Seller
has given such Person complete and open access to the key employees, documents
and facilities of the Business. Seller and its Representatives have answered to
Buyer’s satisfaction all inquiries that Buyer or their Representatives have made
concerning the Business or otherwise relating to the transactions contemplated
hereunder. Without limiting the generality of the foregoing, Buyer acknowledges
that (a) none of Seller or any director, officer, employee or direct or indirect
holder of equity or debt securities of the foregoing makes any representation or
warranty with respect to (i) any projections, estimates or budgets delivered to
or made available to Buyer of future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any
component thereof) of the Business and the Purchased Assets or the future
business and operations of the Business or (ii) any other information or
documents made available to Buyer or their counsel, accountants or advisors with
respect to the Business and the Purchased Assets, except as expressly set forth
in Article IV, and (b) Buyer has not relied nor will rely upon any of the
information described in subclauses (i) and (ii) of clause (a) above or any
other information, representation or warranty except those representations and
warranties set forth in Article IV hereof in executing, delivering and
performing this Agreement and the transactions contemplated hereunder and the
Buyer acknowledges that Seller has not made any representations or warranties
other than those expressly set forth in Article IV.

 

Article VI

OTHER COVENANTS

 

6.1         Registration.

 

(a)         Buyer shall file a registration statement on Form S-1 pursuant to
Rule 415 of the Securities Act (the “Registration Statement”) to register the
Buyer Common Stock comprising the Stock Consideration within fifteen (15) days
of the Closing (it being understood that the Registration Statement shall be
filed notwithstanding the fact the Financial Statements shall be subsequently
provided to Buyer by Seller) (the “Filing Date”) and use its best efforts to
have the Registration Statement declared effective within sixty (60) days of the
Filing Date, provided, such sixty (60) day period shall be extended for each
additional day for each day that Seller fails to provide the Financial
Statements in accordance to Section 6.6(e). Seller shall promptly provide all
information requested by Buyer required for the filing of the registration
statement and any delays caused by Seller shall extend the aforementioned
timeframes for each day after two (2) Business Days that Seller fails to provide
the requiring information following written notice from Buyer. Buyer shall
maintain the effectiveness of the Registration Statement until all of the Stock
Consideration registered under the Registration Statement has been sold or may
be sold without registration without volume or manner-of-sale limits under
Rule 144. If pursuant to Rule 415 of the Securities Act, the SEC shall impose a
limitation on the number of shares of Buyer Common Stock which may be included
in the Registration Statement, then Buyer shall be obligated to include in such
Registration Statement only such limited portion of the Stock Consideration.

 



14

 

 

(b)         In connection with the filing of any Registration Statement, Buyer
agrees to make any other filings with the SEC required to be made prior to the
effectiveness of the Registration Statement, including, if required, a Current
Report on Form 8-K with respect to the Closing and acquisition of the Purchased
Assets and all financial statements required to be included therein. Buyer shall
use its best efforts to make any such other filings as soon as practicable
following the Closing.

 

(c)         Buyer shall notify the Seller of the effectiveness of the
Registration Statement and shall furnish to the Seller, without charge, such
number of copies of the Registration Statement (including any amendments,
supplements and exhibits), the prospectus contained therein (including each
preliminary prospectus and all related amendments and supplements) and any
documents incorporated by reference in the Registration Statement as the Seller
may reasonably request in order to facilitate the sale of the Registrable
Securities in the manner described in the Registration Statement.

 

(d)         Buyer shall as promptly as reasonably practicable notify the Seller
of the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement with respect to the Seller’s Registrable Securities or
the receipt of notice of the initiation of any proceedings for that purpose.
Buyer shall respond promptly, but no later than five (5) days after its receipt
of an issuance from the SEC with respect of any issued stop order suspending the
effectiveness of the Registration Statement. Buyer shall use its best efforts to
obtain the withdrawal of any order suspending the effectiveness of such a
Registration Statement at the earliest possible moment. Buyer shall promptly
notify the Seller of any request by the SEC for any amendment or supplement to,
or additional information in connection with, the Registration Statement (or
prospectus relating thereto). Buyer shall promptly, but no later than five (5)
days after the Closing Date notify the Seller of the filing of the Registration
Statement or any prospectus, amendment or supplement related thereto or any
post-effective amendment to the Registration Statement and the effectiveness of
any post-effective amendment.

 

(e)         Subject to the terms of this Section 6.1, Buyer shall promptly
prepare and file with the SEC from time to time such amendments and supplements
to the Registration Statement and prospectus used in connection therewith as may
be necessary to keep the Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all of the
Registrable Securities until the time period specified in Section 6.1(a). Buyer
shall include or incorporate by reference in the Registration Statement such
plan of distribution as the Seller shall reasonably request prior to the
effectiveness thereof.

 

(f)         After the effectiveness of the Registration Statement, Buyer shall
furnish to the Seller a copy of the prospectus included or incorporated by
reference therein. If Buyer has delivered a prospectus to the Seller and after
having done so the prospectus is amended or supplemented to comply with the
requirements of the Securities Act, Buyer shall promptly notify the Seller and
the Seller shall immediately cease making offers or sales of shares under the
previously delivered prospectus. Buyer shall promptly provide the Seller with
revised or supplemented prospectuses and, following receipt of the revised or
supplemented prospectuses, if a prospectus related to the Registration Statement
is required at that time to be delivered under the Securities Act, the Seller
shall be free, subject to the terms of this Section 6.1, to resume making offers
and sales under the Registration Statement.

 



15

 

 

(g)         Buyer shall, in connection with the filing of the Registration
Statement hereunder, file such documents as may be necessary to register or
qualify the Registrable Securities under the securities or “blue sky” laws of
such states as the Seller may reasonably request, and Buyer shall use its best
efforts to cause such filings to become effective in a timely manner; provided,
however, that Buyer shall not be obligated to qualify as a foreign corporation
to do business under the laws of any such state in which it is not then
qualified or to file any general consent to service of process in any such state
or subject itself to general taxation in any such jurisdiction or provide any
undertakings that cause the Buyer undue expense or burden.

 

(h)         Buyer, only for so long as it has a class of securities registered
under Section 12 of the Exchange Act, shall use its best efforts to continue the
listing or trading privileges of the shares of Buyer Common Stock to be issued
hereunder on the principal national securities exchange or other market
(currently OTCQB) on which shares of Buyer Common Stock are then listed or
quoted, if any.

 

(i)         Buyer shall pay all expenses incurred by it in complying with its
obligations under this Section 6.1, including registration and filing fees,
listing fees, printing expenses, messenger and delivery expenses. The Seller
shall pay all expenses incurred by the Seller in connection with the disposition
of its Registrable Securities, including any broker’s fees or commissions,
selling expenses, messenger and delivery expenses, and fees and expenses of any
counsel retained by the Seller.

 

(j)         Unless and until the Registration Statement has been declared
effective, Buyer hereby covenants not to register (including, for this purpose,
a registration effected by the Company for stockholders other than the Seller)
any of its Common Stock under the Securities Act.

 



16

 

 

(k)         Buyer agrees to indemnify and hold harmless the Seller and the
Seller’s directors, officers and each person, if any against any losses, claims,
damages, expenses or liabilities to which the Seller or other such Person may
become subject by reason of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such losses, claims, damages, expenses or liabilities arise out of or are based
upon information furnished in writing to Buyer by or on behalf of the Seller
expressly for use in the Registration Statement. Buyer shall have the right to
assume the defense and settlement of any claim or suit for which Buyer may be
responsible for indemnification under this Section 6.1 with counsel reasonably
satisfactory to the indemnified party. The indemnified party may participate in
any such defense or settlement, but Buyer shall not be liable to such
indemnified party for any legal or other expenses incurred by such indemnified
party in connection with the defense thereof; provided, however, that (x) if
Buyer fails to take reasonable steps necessary to defend in good faith the
action or proceeding within ten (10) Business Days after receiving notice from
such indemnified party that the indemnified party believes it has failed to do
so; or (y) if such indemnified party who is a defendant in any action or
proceeding which is also brought against Buyer shall have reasonably concluded,
based on the advice of counsel, that there may be one or more legal defenses
available to such indemnified party which are not available to Buyer; or (z) if
representation of both parties by the same counsel is impermissible under
applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction) and Buyer shall be liable for any reasonable
expenses therefor. The Seller, with respect to the shares that are included in
the Registration Statement agrees to indemnify and hold harmless Buyer and its
directors, officers and each Person, if any, that controls Buyer within the
meaning of the Securities Act, against any losses, claims, damages, expenses or
liabilities to which Buyer or other such Buyer may become subject by reason of
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only insofar as such losses, claims,
damages, expenses or liabilities arise out of or are based upon information
furnished in writing to Buyer by or on behalf of the Seller expressly for use in
the Registration Statement. No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any action or claim in
respect of which indemnification or contribution may be sought hereunder unless
such settlement, compromise or judgment (i) includes an unconditional release of
the indemnified party from all liability arising out of such action or claim,
and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(l)         If the indemnification provided for in Section 6.1(k) is unavailable
to an indemnified party with respect to any losses, claims, damages, expenses or
liabilities referred to therein or is insufficient to hold the indemnified party
harmless as contemplated therein, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
expenses or liabilities in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, expenses or liabilities as well as any
other relevant equitable considerations. The relative fault of the indemnifying
party, on the one hand, and of the indemnified party, on the other hand, shall
be determined by reference to, among other factors, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the indemnifying party
or by the indemnified party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
Buyer and the Seller agree that it would not be just and equitable if
contribution pursuant to this Section 6.1(l) were determined by pro rata
allocation or by any other method of allocation that fails to take account of
the equitable considerations referred to above. The Seller shall not be required
to contribute any amount in excess of the amount by which the net proceeds to
the Seller from the sale of the Seller’s Registrable Securities pursuant to the
Registration Statement exceeds the amount of any damages which the Seller has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 



17

 

 

(m)         Buyer covenants that, for so long as Buyer has a class of securities
registered under Section 12 of the Exchange Act, it will file any reports
required to be filed by it under the Securities Act and the Exchange Act.

 

(n)         Seller may not, directly or indirectly engage in a short sale (as
defined in 17 CFR 242.200) in any Buyer Common Stock or enter into hedging or
similar transactions with the Buyer Common Stock until all of the Stock
Consideration has been sold.

 

(o)         If, at any time, (i) the Registration Statement that is complete in
all respects (except for any Financial Statement required to be provided by
Seller under Section 6.6(e) that have not been provided by Seller to Buyer) is
not filed on or prior to the Filing Date, (ii) prior to the effective date of
the Registration Statement, the Company fails to file a pre-effective amendment
and otherwise respond in writing to comments made by the Commission in respect
of such Registration Statement within ten Business Days after the receipt of
comments from the Commission or (iii) the Company fails to file with the
Commission a request for acceleration of the Registration Statement within five
Business Days of the date that the Company is notified in writing by the
Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review, the Buyer shall pay to Seller, in by wire transfer
of immediately available funds to an account designated by Seller, $1,000 for
each Business Day that exceeds the aforementioned time periods; provided,
however, no payment shall accrue if the delay is caused by Seller’s or Seller’s
auditor’s failure to respond to comments from the Commission related to the
Financial Statements.

 

6.2         [Reserved].

 

6.3         Confidentiality. The terms of the Mutual Confidentiality Agreement
dated as of May 18, 2015, by and between Buyer and Seller (as amended from time
to time) shall continue in full force and effect in accordance with its terms
until the Closing, at which time Buyer’s confidentiality obligations thereunder
shall terminate to the extent they relate to the Purchased Assets and the
Business.

 

6.4         Continued Assistance. Following the Closing, Seller shall refer to
Buyer as promptly as practicable any telephone calls, letters, orders, notices,
requests, inquiries and other communications from any Existing Customers that
the Seller reasonable agrees is related to the Business relating to the
Business. Seller shall cooperate upon the reasonable requests of the Buyer in an
orderly transfer of the Business and the continuation thereof by Buyer at the
sole cost and expense of the Buyer. Seller shall promptly forward any payments
received by Seller from customers related to the Assumed Contracts for services
provided by Buyer after the Closing Date

 



18

 

 

6.5         Certain Tax Matters. All Transfer Taxes, if any, incurred in
connection with the transactions contemplated by this Agreement shall be borne
fifty percent (50%) by Buyer and fifty percent (50%) by Seller. Buyer or Seller,
as applicable, will file all necessary Tax Returns and other documentation with
respect to Transfer Taxes and if required by applicable Law, Seller or Buyer, as
applicable, will join in the execution of any such Tax Returns and
documentation.

 

6.6         Covenants.

 

(a)         Non-Competition.

 

(i)         Seller agrees, from the time of the Closing until the expiration of
the Restricted Period that it will not, directly or indirectly, in any manner
(whether on his or its own account, or as an owner, operator, manager, investor,
agent or otherwise), engage directly or indirectly in the Business as it is
conducted as of the Closing Date, (a “Seller Competitive Activity”), subject to
the immediately succeeding proviso and the last sentence of this
Section 6.6(a)(i), or own any interest in, manage, control, participate in
(whether as an owner, operator, manager, investor, agent, representative or
otherwise) any Seller Competitive Activity; provided, however, that the
ownership of ten percent (10%) or less of the outstanding stock of any publicly
traded corporation shall not be deemed to be engaging in a Seller Competitive
Activity solely by reason of such ownership. Notwithstanding the foregoing, this
Section 6.6(a)(i) shall not prohibit or prevent Seller from acquiring any
business that is engaged in a Seller Competitive Activity and after such
acquisition, such entity continuing from its operations of such business (an
“Acquired Entity”), provided after such acquisition of the Acquired Entity,
Seller shall cause the Acquired Entity to not solicit any Existing Customer
other than an Existing Customer who is also a customer of the Acquired Entity at
the time of its acquisition.

 

(ii)         Buyer agrees, from the time of the Closing until the expiration of
the Restricted Period that it will not, directly or indirectly, in any manner
(whether on his or its own account, or as an owner, operator, manager, investor,
agent or otherwise), engage directly or indirectly in the Seller Excluded
Business as it is conducted as of the Closing Date (a “Buyer Competitive
Activity”), subject to the immediately succeeding provision, or own any interest
in, manage, control, participate in (whether as an owner, operator, manager,
investor, agent, representative or otherwise), or consult with or render
services for any Person that is engaged in any Buyer Competitive Activity;
provided, however, that the ownership of ten percent (10%) or less of the
outstanding stock of any publicly traded corporation shall not be deemed to be
engaging in a Buyer Competitive Activity solely by reason of such ownership.
Notwithstanding the foregoing, this provision Section 6.6(a)(ii) shall not
prohibit or prevent Buyer from acquiring an Acquired Entity and after such
acquisition, such acquired entity from its operations of such business, provided
after such acquisition of the Acquired Entity, Buyer shall cause the Acquired
Entity to not solicit any customer of the Seller Excluded Business.

 



19

 

 

(b)         Non-Solicitation.

 

(i)         Seller agrees, from the time of the Closing until the expiration of
the Restricted Period, not to directly or indirectly solicit, induce or
encourage any executive or employee or other personnel (including contractors)
of the Business that accepted employment with the Buyer (such employees, the
“Accepted Offered Employees”) as of the Closing Date to leave, alter or cease
his or its relationship with Buyer or any of its Affiliates, for any reason
whatsoever; provided, however, that Seller may solicit, hire or assist or
participate in the solicitation or hiring of (i) any such personnel via form
letter, blanket mailing or published advertisement or (ii) any former executive
or employee or other personnel (including contractors) of the Business who has
not been employed or engaged by Buyer or its Affiliates for the six (6)-month
period prior to such hiring.

 

(ii)         Other than with respect to the Accepted Offered Employees, Buyer
agrees from the time of the Closing until the expiration of the Restricted
Period, not to directly or indirectly solicit, induce or encourage any executive
or employee or other personnel (including contractors) of the Seller Excluded
Business as of the Closing Date as of the date of the Combination, to leave,
alter or cease his or its relationship with Seller or any of its Affiliates, for
any reason whatsoever; provided, however, that Buyer may solicit, hire or assist
or participate in the solicitation or hiring of (i) any such personnel via form
letter, blanket mailing or published advertisement or (ii) any former executive
or employee or other personnel (including contractors) of the Seller Excluded
Business who has not been employed or engaged by Seller or its Affiliates for
the six (6)-month period prior to such hiring.

 

(c)         Enforcement. If the final judgment of a court of competent
jurisdiction declares that any term or provisions of Section 6.6(a) or (b) is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closer to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed. The existence of any claim or
cause of action by one party against the other or any of their respective
Affiliates, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Buyer or Seller of the provisions
of Section 6.6(a) or (b), which Section will be enforceable notwithstanding the
existence of any breach by Buyer or Seller, as applicable.

 

(d)         Covenant Not to Sue. Seller hereby covenants not to sue Buyer with
respect to those patents set forth on Schedule X against Buyer based on the
operation of the Business to serve the Existing Customers as of the Closing
Date, but only to the extent such patents are used to service the customers of
the Business set forth on Schedule II.

 

(e)         Financial Statements. Within forty-five (45) days after the Closing
Date, Seller shall provide Buyer true and complete copies of (i) the audited
balance sheet of the Business as of September 30, 2014 and September 30, 2013,
and the related statements of income and cash flows, including the notes
thereto, for the years then ended (collectively, “Audited Financial Statements”)
and (ii) the unaudited balance sheet of the Business for the nine (9) month
period ended June 30, 2015 (the “Unaudited Financial Statements” and together
with the Audited Financial Statements, the “Financial Statements”).  The
Financial Statements shall be prepared in accordance with GAAP applied on a
consistent basis during the periods involved. The Audited Financial Statements
shall be audited by PMB Helin Donovan and the Buyer shall cause PMB Helin
Donovan to provide the consents for the Registration Statement, including any
amendments and provide responses to inquiries from the SEC on the Financial
Statements.

 



20

 

 

(f)         Employee Agreements. For two (2) years after the date hereof, to the
extent Seller has any enforceable non-competition agreements with any current or
former employee of the Seller, Seller agrees that upon the reasonable request
and at the Buyer’s direction and expense, Seller, on behalf of Buyer, shall seek
to enforce any such non-competition agreement. against such current or former
employee during such breach of such non-competition agreement as it relates to
the Business.

 

(g)         Assumed Contracts. If any necessary consent, approval or novation is
not obtained for any Assumed Contract, Seller shall cooperate, at Buyer’s sole
expense, with Buyer in any reasonable arrangement designed to provide Buyer with
all of the benefits under such Assumed Contract, subject to appropriate
indemnification of Seller by Buyer in a form satisfactory to Seller.

 

(h)         Litigation. Seller shall, at the sole cost and expense of Buyer,
reasonably cooperate with Buyer in the defense of any third party claims now in
existence or which may be brought in the future against Buyer that relate to
events or occurrences affecting the Purchased Assets or the Business that
transpired prior to the Closing Date, and Buyer shall indemnify Seller for any
and all costs, expenses and Losses incurred by Seller in complying with the
foregoing, except that the Buyer shall not be required to reimburse or indemnify
Seller for events or occurrences that transpired between May 15, 2015 and the
Closing Date.

 

Article VII

CONDITIONS PRECEDENT

 

7.1         Conditions to Each Party’s Obligation to Close. The respective
obligations of each party to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of the
following conditions:

 

(a)         No Injunction or Restraint. There shall not be in effect any
temporary or permanent restraining order, decree, ruling or injunction or other
order of a court or other Governmental Body of competent jurisdiction directing
that the transactions contemplated herein not be consummated, or making such
consummation unlawful, or otherwise materially limiting or restricting ownership
or operation of the Business by Buyer; provided, however, that each of the
parties shall have used their reasonable efforts to prevent the entry of any
such temporary or permanent restraining order, injunction or other order; and

 



21

 

 

(b)         No Action. No action, suit, proceeding or investigation before any
Governmental Body shall be pending or threatened wherein an unfavorable
judgment, decree or order would prevent the carrying out of this Agreement, any
Ancillary Agreement or any of the transactions contemplated hereby and thereby,
declare unlawful the transactions contemplated hereby and thereby, cause such
transactions to be rescinded, or which could reasonably be expected to adversely
affect the right of Buyer to own or operate the Business.

 

7.2         Conditions to Buyer’s Obligation to Close. The obligations of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or waiver by Buyer, at or prior to the Closing, of the
following conditions:

 

(a)         Accuracy of Warranties and Performance of Covenants. The
representations and warranties of Seller contained in Article IV shall be true
and correct in all respects in each case as if made on and as of the Closing
Date. Seller shall have performed all of the obligations and complied with all
of the covenants, agreements and conditions set forth in this Agreement or any
Ancillary Agreement and required to be performed or complied with on or prior to
the Closing. At Closing, Seller shall provide to Buyer a certificate of an
officer of Seller as to the foregoing;

 

(b)         Consents. All Consents listed on Schedule 7.2(b) of the Disclosure
Schedules shall have been obtained or provided for to the reasonable
satisfaction of Buyer; and

 

(c)         Required Deliveries. Seller shall have made each of the deliveries
set forth in Section 3.2.

 

7.3         Conditions to Seller’s Obligation to Close. The obligations of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver by Seller, at or prior to the Closing, of
the following conditions:

 

(a)         Accuracy of Warranties and Performance of Covenants. The
representations and warranties of Buyer contained in Article V shall be true and
correct in all respects in each case as if made on and as of the Closing Date.
Buyer shall have performed all of the obligations and complied with all of the
covenants, agreements and conditions required to be performed or complied with
on or prior to the Closing. At Closing, Buyer shall provide to Seller a
certificate of an officer of Buyer as to the foregoing; and

 

(b)         Ancillary Agreements. Each of the Ancillary Agreements will have
been executed and delivered by each of the other parties hereto, and each such
Ancillary Agreement shall be in full force and effect.

 

(c)         Required Deliveries. Buyer shall have made each of the deliveries
set forth in Section 3.3.

 



22

 

 

Article VIII

SURVIVAL AND INDEMNIFICATION

 

8.1         Indemnification by Seller. Seller shall indemnify and hold harmless
the Buyer and its directors, officers, employees, Affiliates and agents (the
“Buyer Indemnitees”) against and in respect of all of their Losses arising from
or relating to: (a) any breach of any of the representations or warranties made
by Seller in this Agreement, and (b) any breach of the covenants and agreements
made by Seller in this Agreement; provided that Buyer makes a written claim for
indemnification pursuant to Section 8.4 below within the applicable survival
period pursuant to Section 8.3 below).

 

8.2         Indemnification by the Buyer. The Buyer shall indemnify and hold
harmless Seller and its directors, officers, employees, Affiliates and agents
(the “Seller Indemnitees”) against and in respect of Losses of Seller
Indemnitees arising from or relating to: (a) any breach of any of the
representations or warranties made by the Buyer in this Agreement, including the
Schedules to this Agreement, (b) any breach of the covenants and agreements made
by the Buyer in this Agreement and (c) any Assumed Liability; provided that
Seller makes a written claim for indemnification against the Buyer pursuant to
Section 8.4 below within the applicable survival period pursuant to Section 8.3
below).

 

8.3         Survival of Claims; Limitations of Indemnity.

 

(a)         Other than the Fundamental Representations (as defined below), the
representations and warranties contained in this Agreement shall have a survival
period of two (2) years from the Closing Date. The representations and
warranties set forth in Sections 4.1, 4.2(a), 4.6, 4.7, 4.11, 5.1, 5.2(a) and
5.3, (collectively, the “Fundamental Representations”) shall survive until the
expiration of the applicable statute of limitations. All covenants contained in
this Agreement shall survive until fully performed or discharged.

 

(b)         Seller shall have no obligation to indemnify the Buyer Indemnitees
from and against any Losses, arising out of, relating to, under Section 8.1 or
otherwise until such Buyer Indemnitees shall have suffered Losses by reason of
all such breaches in excess of an aggregate of $1,000,000 (the “Basket”), after
which point Seller shall indemnify the Buyer Indemnitees for all Losses
exceeding $1,000,000. Except with respect to fraud neither Seller, on the one
hand, nor Buyer, on the other hand, will have aggregate liability to the other
in excess of $2,400,000 (the “Indemnification Cap”). With respect to fraud
neither Seller, on the one hand, nor Buyer, on the other hand, will have
aggregate liability to the other for a breach of a representation or warranty in
excess of the aggregate consideration actually paid by Buyer to Seller pursuant
to this Agreement.

 

(c)         For purposes of determining whether there has been any
misrepresentation or breach of a representation or warranty under this
Agreement, and for purposes of determining the amount of Losses resulting
therefrom, all qualifications or exceptions in any representation or warranty
relating to or referring to the terms “material”, “materiality”, “in all
material respects”, “Material Adverse Effect” or any similar term or phrase
shall be disregarded, it being the understanding of the parties that for
purposes of determining liability under this Article VIII, the representations
and warranties of the parties contained in this Agreement shall be read as if
such terms and phrases were not included in them. The representations and
warranties contained in this Agreement shall not be affected by any
investigation, verification or examination by any party hereto or by anyone on
behalf of any such party.

 



23

 

 

8.4         Procedure for Indemnification Claims.

 

(a)         If a claim for Losses other than a Third Party Claim (a “Claim”) is
proposed to be made by a party entitled to indemnification hereunder (the
“Indemnified Party”) against the party from whom indemnification is claimed (the
“Indemnifying Party”), the Indemnified Party will give notice describing in
reasonable detail the Claim (a “Claim Notice”) to the Indemnifying Party as soon
as practicable after the Indemnified Party becomes aware of any fact, condition
or event which may give rise to Losses for which indemnification may be sought
under this Article VIII. The Indemnifying Party shall have thirty (30) Business
Days from the date of delivery to it of a Claim Notice to accept or object to
all or a portion of the Claim. In the event that the Indemnifying Party
disagrees with any portion of the Claim, then the Indemnifying Party shall
deliver written notice to the Indemnified Party prior to the expiration of the
thirty (30) Business Day period, which notice shall describe in reasonable
detail the reasons for such disagreement. If the Indemnifying Party timely
delivers a dispute notice, for a period of sixty (60) days from the date of
delivery of such notice, the Indemnifying Party and the Indemnified Party shall
attempt to resolve all disputes set forth in such notice.

 

(b)         If any third party seeks any indemnification pursuant to this
Agreement shall notify any Party with respect to any matter (a “Third Party
Claim”) which, if true (without any responsibility for independent investigation
of the facts or law contained in such notice from the third party), would give
rise to a claim for indemnification against any other Indemnifying Party under
this Article VIII, then the Indemnified Party shall promptly notify each
Indemnifying Party in writing; provided, however, (i) that no delay on the part
of the Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced

 

(c)         Indemnified Party in writing within ten (10) business days after the
Indemnified Party has given notice of the Third Party Claim that it will
indemnify the Indemnified Party against any Losses arising out of such Third
Party Claim and that it intends to assume the defense of the Third Party Claim,
(ii) the Indemnifying Party provides reasonable evidence to the Indemnified
Party of its financial ability to satisfy its indemnification obligations, and
(iii) the suit, action claim, liability, or obligation does not seek to impose
any liability, obligation or restriction upon the Indemnified Party other than
for money damages; provided, however, that the Indemnifying Party must conduct
the defense of the Third Party Claim actively and diligently thereafter in order
to preserve its rights in this regard; and provided further that the Indemnified
Party shall have the right to retain separate co-counsel and participate in the
defense of the Third Party Claim, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party unless, (x) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, (y) there exists a conflict between the interests
of the Indemnified Party and the Indemnifying Party that reasonably requires the
retention of separate counsel, or (z) the Indemnifying Party has failed to
assume the defense and employ counsel.

 



24

 

 

(d)         So long as the Indemnifying Party has assumed and is actively and
diligently conducting the defense of the Third Party Claim in accordance with
Section 8.4(b) above, (i) the Indemnifying Party will not consent to the entry
of any judgment or enter into any settlement with respect to the Third Party
Claim without the prior written consent of the Indemnified Party (not to be
delayed or withheld unreasonably) and (ii) the Indemnified Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (not to be delayed or withheld unreasonably).

 

(e)         In the event the Indemnifying Party does not assume and conduct the
defense of the Third Party Claim in accordance with Section 8.4(c) above,
however, (i) the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the Third Party
Claim in any manner it reasonably may deem appropriate without the consent of
the Indemnifying Party and (ii) the Indemnifying Party will remain responsible
for any Losses the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim to the fullest
extent provided, but subject in all respects to the various limitations and
undertakings set out in this Article XI.

 

(f)         Amounts payable by the Indemnifying Party to the Indemnified Party
in respect of any Losses for which any Party is entitled to indemnification
hereunder, including the costs of defending against a Third Party Claim, shall
be payable by the Indemnifying Party as incurred by the Indemnified Party.

 

(g)         The party assuming the defense will keep the other party apprised of
the status of the claim, liability or expense and any resulting suit, proceeding
or enforcement action, and shall furnish such other party with all documents and
information that such other party shall reasonably request and shall consult
with such other party prior to acting on major matters, including settlement
discussions. Notwithstanding anything herein stated, the party not controlling
the defense shall at all times have the right to fully participate in such
defense (at its own expense) directly or through counsel

 

8.5         Payment of Claims.

 

(a)         If Seller becomes obligated to indemnify any Buyer Indemnitee with
respect to any claim for indemnification hereunder and the amount of liability
with respect thereto shall have been finally determined, Seller, in its sole
discretion, may elect to pay such amounts to the Indemnified Party in (i) cash,
(ii) the Closing Stock Consideration or (iii) any combination of cash and
Closing Stock Consideration, in any case. If the Seller elects to pay any
portion of such indemnified amount in Closing Stock Consideration, the value of
each share of Closing Stock Consideration shall for all purposes hereof, an
amount equal to the greater of: (i) $0.38675 or (ii) the current fair market
value based on the closing price of the Buyer’s Common Stock recorded by the OTC
Markets (or any other market where such shares are then listed) for the last
trading day prior to the surrender of such share.

 



25

 

 

(b)         If Buyer becomes obligated to indemnify a Seller Indemnitee with
respect to any claim for indemnification hereunder, and the amount of liability
with respect thereto shall have been finally determined, Buyer shall pay such
amounts to the Indemnified Party in immediately available funds within ten (10)
days following written demand by the Indemnified Party. The amount of any
indemnification payments shall be net of any insurance proceeds reasonably
expected to be realized by the indemnified party arising from the incurrence or
payment of any such amount payable or any correlative adjustments resulting from
such indemnification payment. All indemnification payments under this Agreement
shall be treated as adjustments to the Purchase Price for all Tax purposes
unless required otherwise by Law.

 

8.6         Other Indemnification Provisions.

 

(a)         Following the Closing Date, none of the parties or any of the
directors, officers, managers, partners, employees, equityholders, agents or
representatives of the parties or their Affiliates as of immediately prior to
the Closing shall have any liability of any kind to the other party, subject
only to the Indemnified Parties’ ability to bring indemnification claims
pursuant to this Article VIII which shall be the sole and exclusive remedy of
the Indemnified Parties for breach of any representations and warranties or
covenants and agreements contained in this Agreement; provided, that the
foregoing shall not limit the rights of the parties to seek equitable remedies
(including specific performance or injunctive relief) or to seek recovery with
respect to fraud.

 

(b)         Notwithstanding anything to the contrary contained in this
Agreement, none of the parties hereto shall have any liability under any
provision of this Agreement for any punitive, special, consequential, or
exemplary damages, or any other damages based on a financial “multiple” that may
have been used in determining the Purchase Price, or for damages based on the
loss of business reputation or opportunity, except those paid to a third party.
Each of the parties agrees to take all reasonable steps to mitigate their
respective Losses and expenses upon and after becoming aware of any event or
condition, which could reasonably be expected to give rise to any Losses and
expenses that are indemnifiable hereunder.

 

(c)         Notwithstanding anything in this Article VIII to the contrary, if
the Seller is entitled to indemnification pursuant to Section 6.1(k), the
provisions of Section 6.1(k) shall govern and the provisions of this Article
VIII shall not be applicable.

 



26

 

 

Article IX

DEFINITIONS

 

9.1         Certain Definitions. In addition to the terms defined elsewhere in
this Agreement, the following words and phrases, whenever capitalized in this
Agreement, shall have the following respective meanings:

 

“Accepted Offered Employees” shall have the meaning set forth in Section
6.6(b)(i).

 

“Accredited Investor” shall have the meaning set forth in Section 4.11.

 

“Acquired Entity” shall have the meaning set forth in Section 6.6(a)(i).

 

“Affiliate” when used with respect to any Person means (a) any other Person,
which, directly or indirectly, controls or is controlled by or is under common
control with such Person, (b) any director or officer of such Person or (c) any
family member of any of the foregoing. For purposes of this definition “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), with respect to any Person, means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise. As used herein, unless the context otherwise requires,

 

“Allocation Schedule” shall have the meaning set forth in Section 2.2.

 

“Ancillary Agreements” means the Assignment and Assumption Agreement, the SAAS
License Agreement, the IP Assignment Agreement, the Technology License Agreement
and any other document or certificate delivered in connection with this
Agreement.

 

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 3.2(a).

 

“Assumed Contracts” shall have the meaning set forth in Section 1.2(a).

 

“Assumed Liabilities” shall have the meaning set forth in Section 1.5.

 

“Audited Financial Statements” shall have the meaning set forth in Section
6.6(e).

 

“Basket” shall have the meaning set forth in Section 8.3(b).

 

“Business” shall have the meaning set forth in the recitals.

 

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks located in New York, New York are authorized or required to be
closed.

 

“Buyer Common Stock” shall mean the common stock, $0.0001 par value, of the
Buyer.

 

“Buyer Competitive Activity” shall have the meaning set forth in Section
6.6(a)(ii).

 



27

 

 

“Buyer Indemnitees” shall have the meaning set forth in Section 8.1.

 

“Buyer Preferred Stock” shall mean the preferred stock, $0.0001 par value, of
the Buyer.

 

“Cash Purchase Price” shall have the meaning set forth in Section 2.1.

 

“Claim” shall have the meaning set forth in Section 8.4(a).

 

“Claim Notice” shall have the meaning set forth in Section 8.4(a).

 

“Closing Cash Payment” shall have the meaning set forth in Section 2.1.

 

“Closing Stock Payment” shall have the meaning set forth in Section 2.1.

 

“Code” means the Internal Revenue Code 1986, as amended from time to time.

 

“Confidential Information” means any information or data concerning the
business, affairs and prospects of the Business not already generally available
to the public.

 

“Consent” means, with respect to a Person, any consent, approval, waiver, order
or authorization of, or registration, declaration or other action or filing with
or exemption by such Person.

 

“EDGAR” shall have the meaning set forth in Section 5.6(e).

 

“Encumbrance” means any pledge, lien, security interest, encumbrance, claim,
demand, restriction on transfer, option, voting trust or agreement, shareholders
agreement or any other similar interest other than liens for Taxes not yet due
and payable or due but not delinquent.

 

“Exchange Act” means the Securities Exchange Act of 1934 (as amended, together
with the rules and regulations promulgated thereunder).

 

“Excluded Assets” shall have the meaning set forth in Section 1.3.

 

“Existing Customers” shall have the meaning set forth in Section 1.2(b).

 

“Filing Date” shall have the meaning set forth in Section 6.1.

 

“Financial Statements” shall have the meaning set forth in Section 6.6(e).

 

“Fundamental Representations” shall have the meaning set forth in Section
8.3(a).

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Body” means any foreign or domestic federal, state or local
government or quasi-Governmental Body or any department, agency, subdivision,
court or other tribunal of any of the foregoing.

 



28

 

 

“Indemnification Cap” shall have the meaning set forth in Section 8.3(b).

 

“Indemnified Party” shall have the meaning set forth in Section 8.4(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 8.4(a).

 

“IP Assets” shall have the meaning set forth in Section 1.2(a).

 

“IP Assignment Agreement” shall have the meaning set forth in Section 3.2(d).

 

“knowledge” means, with respect to any fact, circumstance, event or other matter
in question, the knowledge of such fact, circumstance, event or other matter
after reasonable inquiry of the officers, directors, legal and financial
personnel.

 

“Law” means any law, rule, regulation, judgment, code, ruling, statute, order,
ordinance, decree or other requirement of, including the terms of any license or
permit issued by, any Governmental Body.

 

“Losses” means any and all damages, costs, liabilities, losses, judgments,
penalties, fines, expenses or other costs, including reasonable attorneys’ fees,
incurred by an Indemnified Party,.

 

“Material Adverse Effect” means any events, transactions or other facts which,
either individually or in the aggregate with other events, transactions or other
facts which have or would reasonably be expected to have a material adverse
effect on the business, financial condition or results of operation of the
Business, or upon the ability of a party to consummate the transactions
contemplated by this Agreement, except in each case any adverse effect related
to or resulting from (a) the announcement of the execution of this Agreement or
consummation of the transactions contemplated hereby, in each case due to the
identity of the Buyer, (b) (x) conditions affecting the global or United States
economy or financial markets as a whole, or generally affecting the industries
in which Seller conducts its business, (y) any change or proposed change in any
applicable Law or in GAAP or any interpretation thereof, or (z) the
commencement, occurrence or continuation of any act of war, armed hostilities or
terrorism, to the extent, in the cases of this clause (b), such conditions,
changes in Law, GAAP or interpretations thereof or acts do not affect the
Business, the Purchased Assets or Seller in a disproportionate matter relative
to other businesses or entities in those jurisdictions affected by such
conditions, changes in Law, GAAP or interpretations thereof or acts,
(c) earthquakes, hurricanes, floods or other natural disasters or (d) any action
taken by Buyer or any of its Affiliates or by Seller or any of its Affiliates
with the express written consent of Seller or Buyer, respectively, in each case
with respect to the transactions contemplated hereby.

 

“Material Agreement” means any agreement of Buyer or any of its Affiliates that
is filed or required to be filed in an filing required to be made pursuant to
the SEC.

 

“OTC” means the OTC Markets Group.

 

“Parent” shall have the meaning set forth in the Preamble.

 



29

 

 

“Permitted Encumbrances” means (a) statutory liens for current Taxes, special
assessments or other governmental charges not yet due and payable, due but not
delinquent or the amount or validity of which is being contested in good faith
by appropriate proceedings (b) restrictions in the transfer of securities
arising under applicable securities Laws and, (c any lien that will be released
on or prior to the Closing Date

 

“Person” means any individual, a corporation, an association, a partnership, a
limited liability company or partnership, a trust or estate, a joint stock
company, an unincorporated organization, a joint venture, a trade or business
(whether or not incorporated), a government (foreign or domestic) or
Governmental Body and any agency or political subdivision thereof, or any other
entity.

 

“Purchase Price” shall have the meaning set forth in Section 2.1.

 

“Purchased Assets” shall have the meaning set forth in Section 1.2.

 

“Registrable Securities” shall have the meaning set forth in Section 6.1(a).

 

“Registration Statement” shall have the meaning set forth in Section 6.1.

 

“Representatives” means, with respect to any Person, its officers, managers,
directors, investment bankers, attorneys, accountants, consultants or other
agents, advisors or representatives.

 

“Restricted Period” means a period of three (3) years following the Closing
Date.

 

“SAAS License Agreement” shall have the meaning set forth in Section 3.2(c).

 

“SAAS Licensed Software” shall mean the SAAS software set forth on Schedule Y.

 

“SEC” means the United States Securities and Exchange Commission,

 

“Securities Act” means the Securities Act of 1933 (as amended, together with the
rules and regulations promulgated thereunder).

 

“Seller Competitive Activity” shall have the meaning set forth in Section
6.6(a)(i).

 

“Seller Excluded Business” shall have the meaning set forth in the Recitals.

 

“Seller Indemnitees” shall have the meaning set forth in Section 8.2.

 

“Stock Consideration” shall have the meaning set forth in Section 2.1.

 

“Tax” or “Taxes” means any federal, state, local or foreign tax of any kind
whatsoever, including any interest, penalties, or additions thereto, whether
disputed or not.

 

“Tax Return” means any return, declaration, report, filing, claim for refund, or
information return or statement filed or required to be filed relating to any
Tax, including any schedule or attachment thereto, and including any amendment
thereof.

 



30

 

 

“Technology License Agreement” shall have the meaning set forth in Section
3.2(e).

 

“Third Party Claim” shall have the meaning set forth in Section 8.4(b).

 

“Transfer Taxes” means all federal, state, local or foreign sales, use,
transfer, real property transfer, mortgage recording, stamp duty, value-added or
similar Taxes that may be imposed in connection with the transfer of Purchased
Assets.

 

“Unaudited Financial Statements” shall have the meaning set forth in Section
6.6(e).

 

Article X

MISCELLANEOUS

 

10.1        Entire Agreement, Waivers and Amendment. This Agreement and the
Ancillary Agreements constitute the entire agreement among the parties
pertaining to the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
including but not limited to the that Letter Agreement by and between Seller and
Buyer dated June 3, 2015, whether oral or written, of the parties, and there are
no other agreements between the parties in connection with the subject matter
thereof except as set forth specifically herein. No amendment, supplement,
modification, waiver or termination of this Agreement shall be implied or be
binding (including, without limitation, any alleged waiver based on a party's
knowledge of any inaccuracy in any representation or warranty contained herein)
unless in writing and signed by the party against which such amendment,
supplement, modification, waiver or termination is asserted. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver, unless otherwise expressly therein provided.

 

10.2        Successors and Assigns; No Third Party Beneficiaries. This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, but neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any of the parties hereto without the prior written consent of
the other party; provided that (a) either party may so assign, in whole or in
part, its rights and obligations hereunder to one or more of its Affiliates or
to a lender in connection with providing security to such lender and (b) either
party may assign its rights in connection with a sale of substantially all of
the assets of Buyer or the Business or other corporate transactions. Any such
assignment will not relieve the party making the assignment from any liability
under such agreements. This Agreement is not intended to confer upon any Person
other than the parties and their successors any rights or remedies under or by
reason of this Agreement.

 

10.3        Schedules, Exhibits, Etc. All Schedules and Exhibits referred to in
this Agreement shall be deemed to be attached to and made a part of this
Agreement.

 

10.4        Payment of Expenses. Except as otherwise provided herein, each of
the parties shall pay all of the costs and expenses which such party incurs
incident to the preparation, negotiation, execution and delivery of this
Agreement and the performance of the obligations hereunder, including, without
limitation, the fees and disbursements of counsel, accountants and consultants,
without right of reimbursement from any other party.

 



31

 

 

10.5        Notices. All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given if personally delivered, forwarded by
overnight air express and receipted for by the recipient or an agent of the
recipient, mailed by registered or certified United States mail, postage prepaid
and return receipt requested, or emailed (with physical copy to promptly follow)
to the following addresses (or to such other address of a party as shall have
been specified to the other parties to this Agreement by notice):

 

(a)         If to the Buyer:

 

SITO Mobile, Ltd.
Jerry Hug, Chief Executive Officer
100 Town Square Place
Jersey City, NJ 07310
Jhug@SITOMobile.com

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York
Attn: Gregory Sichenzia, Esq.
Email: gsichenzia@srff.com

 

(b)         If to Parent or the Seller:

 

Hipcricket, Inc.
401 Congress Avenue, Suite 2650

Austin, TX 78701

Attn: Andrew Price, Chief Financial Officer

Email: Andy.Price@trilogy.com

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention: H. David Henken, Esq.
Email: dhenken@goodwinproctor.com

 

10.6        Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

 



32

 

 

10.7        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.8        Jurisdiction; Waiver of Jury Trial. The parties hereto irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
State of Delaware (or, if subject matter jurisdiction in that court is not
available, in the state courts of Delaware over any dispute arising out of or
relating to this Agreement, any Ancillary Agreement or any agreement or
instrument contemplated hereby or thereby or entered into in connection herewith
or therewith or any of the transactions contemplated hereby or thereby. Each
party hereby irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts (and the courts hearing
appeals from such courts). The parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum in connection therewith. EACH OF THE
PARTIES HERETO WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING SEEKING ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY OR ENTERED INTO IN CONNECTION HEREWITH OR THEREWITH OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.9        Enforcement of this Agreement. The parties hereto agree that
irreparable damage may occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that each party shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms, such remedy being in addition to any other
remedy to which such party is entitled at Law or in equity. Each of the parties
hereby irrevocably waives to the fullest extent permitted by applicable Law any
requirement that the other party post a bond or other security in any action to
enforce its rights with respect to this Agreement.

 

10.10      Parent Guaranty. Parent hereby fully and unconditionally guarantees
the indemnity obligations of the Seller in an amount not to exceed the
Indemnification Cap, in accordance with and subject to the terms and limitations
set forth in Article VIII, including without limitation, Section 8.5(a). Each
party hereto acknowledges and agrees that the execution by Parent of this
Agreement is solely for the purposes of this Section 10.10 and Parent is not a
party to this Agreement for any other purses.

 

[Signature page follows]

 



33

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by a duly authorized officer all as of the date first written
above.

 

  HIPCRICKET, INC.       By: /s/ Andrew S. Price     Name: Andrew S. Price    
Title: Chief Financial Officer         ESW CAPITAL LLC, solely for the purposes
of
Section 10.10       By: /s/ Andrew S. Price     Name: Andrew S. Price     Title:
Chief Financial Officer         SITO MOBILE, LTD.       By: /s/ Jerry Hug    
Jerry Hug     Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]

 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by a duly authorized officer all as of the date first written
above.

 

  SITO MOBILE SOLUTIONS, INC.       By: /s/ Jerry Hug     Jerry Hug     Chief
Executive Officer

 

[Signature Page to Asset Purchase Agreement]

 

 

 

Schedule I

 

Assumed Contracts

 

OPP-0000011120  MGM Resorts International  LAX Nightclub 2015 OPP-0000011119 
MGM Resorts International  Jabbawockeez 2015 OPP-0000011127  MGM Resorts
International  Cirque "O" 2015 OPP-0000011128  MGM Resorts International  Mirage
LOVE 2015 OPP-0000010504  MGM Resorts International  Aria 2015 OPP-0000011146 
MGM Resorts International  Aria Food & Beverage 2015 OPP-0000011029  Live Nation
Entertainment  Live Nation SoCal Concert Promotion /Comedy 2015 OPP-0000011206 
Universal McCann Detroit  FY15_QA_Ram_CBC_RAM HISPANIC
VIDEO_ALWON_T2IN_1CDMCA159 OPP-0000011375  Peter A. Mayer Advertising  Audubon
Nature Institute 2015 Digital Campaign OPP-0000011480  FKQ  McDonald's FL
Breakfast June - July 2015 OPP-0000011489  FKQ  McDonald's FL ROD McNuggets June
- July 2015 OPP-0000011352  RSE  CA Dept of Health: NEOBP Latino Online
OPP-0000011211  RSE  CA Dept of Health: NEOBP Latino Online OPP-0000011388 
Cramer-Krasselt  SRP FY16 COMM EPCAF OPP-0000011441  Cramer-Krasselt  SRP FY16
ENERGY EFFICIENT OPP-0000011440  Cramer-Krasselt  SRP FY 16 TOD OPP-0000011485 
Cramer-Krasselt - Phoenix  SRP Safety June July 2015 Extension OPP-0000011507 
Optimedia  T-Mobile Spanish Demand Q3 Denver Plus Up OPP-0000011395  Osceola
Group Marketing  Seminole Hard Rock Hollywood Poker Open June - August 2015
OPP-0000011516  FKQ  McDonald's FL McNuggets Mini Flight July 2015
OPP-0000011517  Osceola Group Marketing  Seminole Hard Rock Hollywood July 2015
OPP-0000011504  Bernstein-Rein Advertising  McDonald's SoCo 1831 Digital 3Q 2015
OPP-0000011526  Ariadna  LAN USA July 2015 OPP-0000010948  Avalanche Media
Group, LLC  Wingstop DFW_Avalanche_2015 OPP-0000011361  Bernstein-Rein
Advertising  McDonald's Q2 Breakfast Eastern Iowa Advertising OPP-0000011380 
Broadhead  USDA-APHIS-InvasiveSpecies-2015 OPP-0000011528  FKQ  3Q15 Nuggets
Video 7/13-7/26

 



 

 

 

Schedule II

 

Customer List

 

360i 90 Octane Active Media Agenti Media Services AKQA Alexian Brothers c/o
Efficiency Media Amazon Services Amobee Anheuser-Busch Anson-Stoner AOL Ariadna
Arras Keathley Avalanche Media Group Avalanche Media Group, LLC B&P Advertising
Bandy Carroll Hellige BCH Bernstein-Rein Advertising, Inc. Bernstein-Rein
Advertising Boppy Company BPN Broad Street Broadhead BSSP Burt's Bees Carat USA
Inc. Casanova Pendrill CB&S Advertising Central Garden & Pet Centro Clorox Cole
& Weber United Cooper Smith Advertising LLC Cottage8 Cramer-Krasselt
Cramer-Krasselt   Cramer-Krasselt - Phoenix

 



 

 

 

Crispin Porter + Bogusky Crossmedia, Inc. Crystal Farms Diamond Foods Doner
Advertising Dun & Bradstreet Eden Road Trading Essence (Point Reach) Eureka
Casino Hotel Firehouse Agency FKQ FKQ Advertising Flynn Wright, Inc. Foxwoods
Resort Casino Gabriel deGrood Bendt Gas Monkey Bar & Grill General Mills Graham
Group H&L Partners Hacker Group Hadeler Krueger (SKSW) Halo Innovations Inc.
Hard Rock Hotel LV Harrison Media Harvego Enterprises Hillshire Brands Hocking
Media Group Horizon Media Inc. Icon International IMM - Boulder Initiative ISIS
Inc. Joule Jungle Media Kelley & Kelley Marketing Live Nation Live Nation
Entertainment Lyft Machine Zone MAN Marketing Mandalay Bay Resort & Casino
Marchex Marketing Inspirations

 

[Signature Page to Asset Purchase Agreement]

 

 

 

 

Maxus McKinney MEC Media Works MediaVest Medimm Method Groupe MGM Resorts MGM
Resorts International MGSCOMM Mighty Media Partners Mindshare Minnesota State
University, Mankato Moroch Mt Wilson Broadcasting - KKGO MyWebGrocer Neiman
Marcus Off Madison Ave OMD Digital Optimedia Osceola Group Marketing Paco
Communication Palms Casino Resort Paramore Pedone - New York Pedone Media Peter
A. Mayer Advertising Peter A. Mayer Advertising, Inc PHD PHD New York Possible
Potawatomi Bingo Casino Potawatomi Hotel & Casino PPK R&R Partners Rachael Piper
Consulting Radio Disney Richards Group Riester RSE Runyon Saltzman & Einhorn
Saatchi LA

 

[Signature Page to Asset Purchase Agreement]

 

 

 

 

 

Sherry Matthews Advocacy Marketing Shock Doctor SK&G Southwest Media Group
Starcom c/o Re Sullivan Higdon & Sink TBC Corporation The Hacker Group True
Media TrueMedia TruMC Universal McCann Universal McCann Detroit VyStar Credit
Union Wingstop DFW Co-op Zig Marketing Zubi Advertising

 

[Signature Page to Asset Purchase Agreement]

 

 

 

  

Schedule III

 

IP Assets

 

Source code contained in the following Seller git repositories as of the Closing
Date:

 

●hip-rtb ●hip-rtb-manager ●rtbopt ●rtb-kinesis-consumer

 

 

 

 

Schedule IV

 

Records

 

Data Records:

 

1.A one-time extract of historic Mobile Advertising customer data for all
Existing Customers.

 

2.A one-time extract of historic billing records for a two (2) year period for
each Existing Customer.

 

3.A one-time extract of Seller’s SalesForce.com records for each Existing
Customer.  Notwithstanding the foregoing, Buyer may reasonably request
additional one-time extracts of this data for a period of 15 days after the
Closing Date.

 

Documentation

 

Buyer shall have access to the online repositories of the data (Confluence and
Jira), with respect to the data indicated below. The online access shall remain
open for the forty-five (45)-day period after the Closing Date, and during such
forty-five (45)-day period, Buyer shall be able request copies of such
materials.

 

Confluence Spaces:

 

Ad Life Ad Serve Platform

Advertising

Analytics

Client Services

 

Jira

 

Client

AdServe

Analytics

 

 

 

 

Exhibit A

 

Assignment and Assumption Agreement

 

 

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE (this “Agreement”) is
entered into and effective as of July 8, 2015 by and among SITO Mobile, Ltd., a
corporation organized under the laws of the State of Delaware, SITO Mobile
Solutions, Inc., a corporation organized under the laws of the State of Nevada
(together, the “Buyer”), and Hipcricket, Inc., a corporation organized under the
laws of the State of Delaware (“Seller”). The Seller and the Buyer are sometimes
referred to in this Agreement collectively as the “Parties” and each
individually as a “Party.” Unless otherwise defined in this Agreement,
capitalized terms shall have the meanings ascribed to such terms in the Purchase
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Buyer and the Seller are parties to the Asset Purchase Agreement,
dated as of July 8, 2015, by and among the Seller and the Buyer (the “Purchase
Agreement”);

 

WHEREAS, on the terms and subject to the conditions set forth in the Purchase
Agreement, and in exchange for the Purchase Price, (i) the Seller has agreed to
sell, assign, transfer, convey and deliver to the Buyer, and the Buyer has
agreed to purchase, acquire, accept and take assignment and delivery from the
Seller, all of the Seller’s right, title and interest in, to and under the
Purchased Assets; and

 

WHEREAS, on the terms and subject to the conditions set forth in the Purchase
Agreement, the Buyer has agreed to assume, timely perform, pay and discharge all
the Assumed Liabilities.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and of the mutual agreements set forth herein, each of the Seller
and the Buyer agree as follows:

 

1.       Assignment and Sale of the Purchased Assets. Seller hereby, sell,
transfers, assigns and delivers to the Buyer, and the Buyer hereby purchases,
accepts and received all of Seller’s right, title and interest in, to or arising
from the Purchased Assets free and clear of all Encumbrances, other than the
Permitted Encumbrances.

 

2.       Assumption of Liabilities. Buyer hereby assumes all Assumed Liabilities
from the Closing Date.

 

3.       Excluded Assets. This Agreement is not, and shall not be construed as,
an attempt or agreement by the Parties to assign any Excluded Asset.

 

4.       Subject to Purchase Agreement. The scope, nature and extent of the
Purchased Assets sold hereunder are set forth in the Purchase Agreement. The
Buyer and the Seller each acknowledge and agree that this Agreement is intended
only to effect the sale, assignment, transfer, conveyance and delivery of the
Purchased Assets pursuant to the Purchase Agreement and shall be governed
entirely in accordance with the terms and conditions set forth in the Purchase
Agreement. Nothing contained herein, express or implied, shall itself change,
limit, restrict, amend, extend, supersede or modify (nor shall it be deemed or
construed as changing, limiting, restricting, amending, extending, superseding
or modifying) the terms or conditions set forth in the Purchase Agreement in any
manner whatsoever. This Agreement does not transfer or create any rights to any
assets, properties or rights not otherwise transferred or created pursuant to
the Purchase Agreement. In the event of any conflict between the terms and
conditions set forth in the Purchase Agreement and this Agreement, the terms and
conditions set forth in the Purchase Agreement shall control.

 



 

 

 

5.       Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

6.       Jurisdiction; Wavier of Jury Trial. The Parties hereto irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
State of Delaware (or, if subject matter jurisdiction in that court is not
available, in the state courts of Delaware over any dispute arising out of or
relating to this Agreement, any Ancillary Agreement or any agreement or
instrument contemplated hereby or thereby or entered into in connection herewith
or therewith or any of the transactions contemplated hereby or thereby. Each
Party hereby irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts (and the courts hearing
appeals from such courts). The parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum in connection therewith. EACH OF THE
PARTIES HERETO WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING SEEKING ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY OR ENTERED INTO IN CONNECTION HEREWITH OR THEREWITH OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

7.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. No assignment of this Agreement or of any rights, interests or
obligations hereunder may be made by any Party, directly or indirectly (by
operation of Law or otherwise), without the prior written consent of the other
Parties, and any attempted assignment without such required consents shall be
void. No assignment of any obligations hereunder shall relieve the Parties of
any of its obligations pursuant to this Agreement. Upon any permitted
assignment, the references in this Agreement to the assigning Party shall also
apply to any such assignee of such assigning Party.

 

8.       Amendments and Waivers. This Agreement may be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by all of the Parties hereto.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any Party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any Party of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 



-45-

 

 

9.       Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms or provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement are not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions originally contemplated by this Agreement are consummated to the
greatest extent possible.

 

10.     Headings; Execution in Counterparts. The division of this Agreement into
sections and the insertion of headings are for convenience of reference only and
shall not affect or be utilized in construing or interpreting this Agreement.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

[Signature pages follow]

 

-46-

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

 

  SELLER:           HIPCRICKET, INC.           By: /s/ Andrew S. Price      
Andrew S. Price       Chief Financial Officer

 

  BUYER:           SITO MOBILE, LTD.           By: /s/ Jerry Hug       Jerry Hug
      Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

 

  BUYER:           SITO MOBILE SOLUTIONS, INC.           By: /s/ Jerry Hug      
Jerry Hug       Chief Executive Officer

 

 

 

 

Exhibit B

 

SAAS License Agreement

 

 

 

 

Hipcricket®, Inc      



SELLER CONFIDENTIAL



     

 

TRANSACTION SERVICES AGREEMENT

 



This Transaction Services Agreement (“TSA”) is entered into as of July 8, 2015,
between SITO Mobile, Ltd., a corporation organized under the laws of the State
of Delaware (“Buyer”), and Hipcricket, Inc., a corporation organized under the
laws of the State of Delaware (“Seller”), and is a condition to closing the
transactions contemplated by that certain Asset Purchase Agreement, dated as of
July 8, 2015, between the parties (the “APA”). This TSA sets forth the terms and
conditions under which Seller will provide Buyer with access to the “SaaS
Licensed Software” that is defined in the APA. Terms not otherwise defined
herein shall have the meanings ascribed to such terms in the APA.

 

Article I LICENSE GRANT AND RIGHT OF USE

 

1.1       License Grant. Subject to all limitations and restrictions contained
herein and the APA, Seller grants Buyer a subscription, software as a service
(“SaaS”), nonexclusive and nontransferable right to access and operate the
object code form of the SaaS Licensed Software as hosted by Seller (“Use”)
solely to perform the services pertaining to the Business (in such form as
transferred by Seller to Buyer at time of closing of the APA, without subsequent
modification, expansion or otherwise) and solely for Existing Customers (the
“Limited Scope”). For purposes of the Limited Scope, Seller shall provide Buyer
with (i) ten (10) standard user accounts and (ii) two (2) user accounts with
operations access (AWS/Internap Credentials to support SaaS Licensed Software
with admin credentials).

 

1.2       Use. Buyer shall have a limited right and license to Use the SaaS
Licensed Software solely for its internal purposes, solely for the Limited
Scope. Unless otherwise expressly permitted in the APA and subject to Section
1.5 below, Buyer shall not permit any subsidiaries, affiliated companies, or
third parties to access the SaaS Licensed Software

 

1.3       License Type. The SaaS Licensed Software licensed pursuant to this TSA
and the APA may be Used by an unlimited number of individual Authorized Users
solely for the internal Use and benefit of Buyer and subject to the Limited
Scope and Section 1.5 below.

 

 

1.4       Additional Restrictions. In no event shall Buyer disassemble,
decompile, or reverse engineer the SaaS Licensed Software or Confidential
Information or permit others to do so. Disassembling, decompiling, and reverse
engineering include, without limitation: (i) converting the SaaS Licensed
Software from a machine-readable form into a human-readable form; (ii)
disassembling or decompiling the SaaS Licensed Software by using any means or
methods to translate machine-dependent or machine-independent object code into
the original human-readable source code or any approximation thereof; (iii)
examining the machine-readable object code that controls the SaaS Licensed
Software’s operation and creating the original source code or any approximation
thereof by, for example, studying the SaaS Licensed Software’s behavior in
response to a variety of inputs; or (iv) performing any other activity related
to the SaaS Licensed Software that could be construed to be reverse engineering,
disassembling, or decompiling. To the extent any such activity may be permitted
pursuant to written agreement, the results thereof shall be deemed Confidential
Information subject to the requirements of the APA and this TSA. Buyer may use
Seller’s Confidential Information solely in connection with the SaaS Licensed
Software and pursuant to the terms of the APA and this TSA.

 

1.5       Authorized Users. Unless otherwise specifically provided in the APA,
“Authorized Users” shall only consist of: (i) employees of Buyer, and (ii)
subject to the confidentiality obligations as set forth in the APA, third party
contractors of Buyer who do not compete with Seller (“Permitted Contractors”).
Permitted Contractors may Use the SaaS Licensed Software within the Limited
Scope and only at Buyer’s place of business or in the presence of Buyer
personnel.

 

Article II PAYMENT. There is no additional fee for the license granted to Buyer
hereunder during the Initial Term (as defined below) beyond the payment and
other obligations of the Buyer set forth in the APA. The license fee for each
Renewal Term (as defined below) shall be $50,000 per month, provided Seller
shall bill Buyer the actual costs of providing access to the SaaS Licensed
Software if the actual Seller cost to support the SaaS Licensed Software for
Buyer’s Use exceeds $50,000.

 



 

 

 

    SELLER CONFIDENTIAL      

Article III HOSTING. Seller will use reasonable efforts to make the SaaS
Licensed Software available for use by Authorized Users with no less frequency
than the availability of the SaaS Licensed Software to Seller’s internal users.
SELLER HAS NO REPONSIBILITY FOR ANY DELAYS OR FAILURES THAT ARE OUTSIDE OF
SELLER’S CONTROL, INCLUDING BUT NOT LIMITED TO INTERNET DOWNTIME, BUYER’S
INABILITY TO CONNECT TO THE SAAS LICENSED SOFTWARE OR ANY USER ERRORS BY BUYER.

 

Article IV OWNERSHIP

 

4.1       Reservation of Rights. By signing the APA, Buyer irrevocably
acknowledges that, subject to the licenses granted herein, Buyer has no
ownership interest in the SaaS Licensed Software, or Seller materials provided
to Buyer. Seller shall own all right, title, and interest in such SaaS Licensed
Software and Seller materials, subject to any limitations associated with
intellectual property rights of third parties. Seller reserves all rights not
specifically granted herein.

 

4.2       Suggestions/Improvements to SaaS Licensed Software. Notwithstanding
this Section, unless otherwise expressly agreed in writing, all suggestions,
solutions, improvements, corrections, and other contributions provided by Buyer
regarding the SaaS Licensed Software or other Seller materials provided to Buyer
shall be owned by Seller, and Buyer hereby agrees to assign any such rights to
Seller. Nothing in this TSA shall preclude Seller from using in any manner or
for any purpose it deems necessary, the know-how, techniques, or procedures
acquired or used by Seller in the performance of services hereunder.

 

Article V INTENTIONALLY LEFT BLANK

 

Article VI DISCLAIMER OF WARRANTY. Any and all SAAS Licensed Software, Services,
CONFIDENTIAL INFORMATION and any other technology or materials provided by
SELLER to BUYER is provided “as is” and without warranty of any kind. SELLER
MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING EXPRESS OR IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT.

 

Article VII LIMITATION OF LIABILITY

 

7.1       Liability Cap. IN NO EVENT SHALL SELLER, SELLER’S LICENSORS OR
SUBCONTRACTORS BE LIABLE UNDER ANY THEORY OF LIABILITY, WHETHER IN AN EQUITABLE,
LEGAL, OR COMMON LAW ACTION ARISING HEREUNDER FOR CONTRACT, STRICT LIABILITY,
INDEMNITY, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, FOR DAMAGES WHICH, IN THE
AGGREGATE, EXCEED $1,000.00, NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF
ANY REMEDY.

 

7.2       Disclaimer of Damages. IN NO EVENT SHALL SELLER, SELLER’S LICENSORS OR
SUBCONTRACTORS BE LIABLE UNDER ANY THEORY OF LIABILITY, WHETHER IN AN EQUITABLE,
LEGAL, OR COMMON LAW ACTION ARISING HEREUNDER FOR CONTRACT, STRICT LIABILITY,
INDEMNITY, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND
AND HOWEVER CAUSED INCLUDING, BUT NOT LIMITED TO, BUSINESS INTERRUPTION OR LOSS
OF PROFITS, BUSINESS OPPORTUNITIES, OR GOODWILL ARISING HEREUNDER EVEN IF
NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGE, AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY REMEDY.

 

 



 

 

 

    SELLER CONFIDENTIAL      

Article VIII TERM AND TERMINATION

 

8.1       Term. The term of this TSA shall be a period of thirty (30) days
(“Initial Term”). Upon the conclusion of the Initial Term, this TSA shall renew
for up to six (6) additional thirty (30) day terms (each a “Renewal Term”),
provided Buyer gives Seller written notice of such extension ten (10) days prior
to the conclusion of the Initial Term or the applicable Renewal Term.

 

8.2       Termination by Seller. This TSA and any license created hereunder may
be terminated by Seller: (i) on five (5) business days written notice to Buyer
if Buyer breaches or fails to perform any material obligation required of it
hereunder, and to the extent capable of being cured such breach or failure is
not cured within such five (5) business day period; or (ii) if Buyer files a
petition for bankruptcy or insolvency, has an involuntary petition filed against
it, commences an action providing for relief under bankruptcy laws, files for
the appointment of a receiver, or is adjudicated a bankrupt concern or otherwise
ceases operations.

 

8.3       Termination by Buyer. This TSA may be terminated by Buyer on five (5)
business days written notice to Seller if Seller fails to perform any material
obligation required of it hereunder, and such failure is not cured within five
(5) business days from Seller’s receipt of Buyer’s notice or a longer period if
Seller is working diligently towards a cure.

 

8.4       Termination. Upon termination of this TSA for any reason, Buyer shall
no longer access the SaaS Licensed Software and Buyer shall not circumvent any
security mechanisms contained therein.

 

8.5       Other Remedies. In addition to Seller’s right to terminate this TSA,
Seller may pursue other remedies available to it, including injunctive relief.
Buyer acknowledges that termination of this TSA shall not relieve Buyer of its
obligations under the APA.

 

 

Article IX MISCELLANEOUS

 

9.1       Compliance With Laws. Buyer agrees to comply with all applicable laws,
regulations, and ordinances relating to its performance under this TSA. The
parties agree that this TSA shall not be governed by the United Nations
Convention on the International Sale of Goods or by UCITA, the application of
which is expressly excluded.

 

9.2       Assignment. Buyer may not assign this TSA or otherwise transfer any
license created hereunder whether by operation of law, change of control, or in
any other manner, without the prior written consent of Seller. Any assignment or
transfer in violation of this Section shall be null and void.

 

9.3       Survival. The provisions set forth in Sections 1.4, Article IV, 6,
Article VII, 8.4, 8.5 and Article IX of this TSA shall survive termination or
expiration of this TSA and any applicable license hereunder.

 

9.4       Notices. Any notice required under this TSA shall be given in writing
and shall be deemed effective upon delivery to the party to whom addressed. All
notices shall be sent to the applicable address specified in the notice section
of the APA or to such other address as the parties may designate in writing. Any
notice of material breach shall clearly define the breach including the specific
contractual obligation that has been breached.

 

9.5       Force Majeure. Seller shall not be liable to Buyer for any delay or
failure of Seller to perform its obligations hereunder if such delay or failure
arises from any cause or causes beyond the reasonable control of Seller. Such
causes shall include, but are not limited to, acts of God, floods, fires, loss
of electricity or other utilities, or delays by Buyer in providing required
resources or support or performing any other requirements hereunder.

 

9.6       Conflict. In the event of a conflict between the terms and conditions
of this TSA and the APA, the terms and conditions of this TSA shall prevail.

 



 

 

 

    SELLER CONFIDENTIAL      

9.7       Restricted Rights. Use of the SaaS Licensed Software by or for the
United States Government is conditioned upon the Government agreeing that the
SaaS Licensed Software is subject to Restricted Rights as provided under the
provisions set forth in FAR 52.227-19. Buyer shall be responsible for assuring
that this provision is included in all agreements with the United States
Government and that the SaaS Licensed Software, when accessed by the Government,
is correctly marked as required by applicable Government regulations governing
such Restricted Rights as of such access.

 

9.8       Entire Agreement. This TSA constitutes the entire agreement between
the parties regarding the subject matter hereof and supersedes all proposals and
prior discussions and writings between the parties with respect to the subject
matter contained herein. Any signed copy of this TSA made by reliable means
(e.g., photocopy or facsimile) shall be considered an original.

 

9.9       Modifications. The parties agree that this TSA cannot be altered,
amended or modified, except by a writing signed by an authorized representative
of each party.

 

9.10     No Waiver. No failure or delay in enforcing any right or exercising any
remedy will be deemed a waiver of any right or remedy.

 

9.11     Severability and Reformation. Each provision of this TSA is a
separately enforceable provision. If any provision of the TSA is determined to
be or becomes unenforceable or illegal, such provision shall be reformed to the
minimum extent necessary in order for the TSA to remain in effect in accordance
with its terms as modified by such reformation.

 

9.12       Independent Contractor. Seller is an independent contractor and
nothing in this TSA shall be deemed to make Seller an agent, employee, partner
or joint venturer of Buyer. Neither party shall have authority to bind, commit,
or otherwise obligate the other party in any manner whatsoever.

 

9.13       Jurisdiction; Waiver of Jury Trial.

 

9.14       Choice of Law. THESE SAAS TERMS SHALL BE GOVERNED AND INTERPRETED BY
THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
OF ANY STATE OR JURISDICTION. ANY ACTION ARISING OUT OF OR RELATED TO THESE SAAS
TERMS SHALL BE BROUGHT IN THE STATE OR FEDERAL COURTS LOCATED IN AUSTIN, TEXAS
AND EACH PARTY HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS.

 

[Signature page to follow]

 

 



 

 



 



IN WITNESS WHEREOF, each of the parties has caused this Transition Services
Agreement to be executed on its behalf by a duly authorized officer all as of
the date first written above.

 

  HIPCRICKET, INC.       By: /s/ Andrew S. Price     Name: Andrew S. Price    
Title: Chief Financial Officer         SITO MOBILE, LTD.       By: /s/ Jerry Hug
    Jerry Hug     Chief Executive Officer

 



 

 

 

Exhibit C

 

IP Assignment Agreement

 



 

 

 

TRADEMARK ASSIGNMENT

 

This Trademark Assignment (this “Assignment”) is made effective this 8th day of
July, 2015, by and between Hipcricket, Inc. a corporation organized and existing
under the laws of Delaware and having a usual place of business at 401 Congress
Avenue, Suite 2650 Austin, TX 78701 (“Assignor”) and SITO Mobile, Ltd., a
corporation organized and existing under the laws of Delaware, and having a
usual place of business at 100 Town Square Place, Jersey City, NJ 07310
(“Assignee”).

 

WHEREAS, Assignor holds all right, title and interest in and to the trademarks,
service marks and trade names set forth on Exhibit A attached hereto and
incorporated herein by reference (the “Marks”);

 

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), pursuant to
which Assignor transferred, sold and conveyed to Assignee the Purchase Assets
(as defined in the Purchase Agreement), including the Marks and the goodwill of
the Business (as defined in the Purchase Agreement) symbolized thereby;

 

WHEREAS, Assignor now wishes to assign the Marks to Assignee, and Assignee is
desirous of acquiring the Marks from Assignor, together with the goodwill of the
business symbolized thereby; and

 

WHEREAS, the execution and delivery of this Assignment is a condition to Closing
under the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above and in the
Purchase Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged:

 

Assignor does hereby sell, assign, convey and transfer unto Assignee and its
successors, assigns and legal representatives, Assignor’s entire right, title
and interest in and throughout the world in and to the Marks (including any
common law rights that may exist and are associated therewith), together with
the goodwill of the transferred business symbolized thereby and appurtenant
thereto, the same to be held and enjoyed by Assignee, its successors, permitted
assigns or legal representatives, together with income, royalties, damages or
payments due on or after the date hereof, including, without limitation, all
claims for damages or payments by reason of infringement or unauthorized use of
the Marks, along with the right to sue for past infringements and collect same
for Assignee’s sole use and enjoyment.

 

Assignor does hereby authorize the Director of the United States Patent &
Trademark Office to record the Marks and title thereto as the property of
Assignee, its successors, assigns or legal representatives in accordance with
the terms of this instrument.

 

Assignee and Assignor also agree that multiple copies of this Assignment may be
executed, each of which shall be deemed an original, and each of which shall be
valid and binding upon Assignee and Assignor.

 

[Remainder of page intentionally left blank]

 



 

 

 



IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as a sealed instrument by their duly authorized representatives as of
the date first written above.

 

  ASSIGNOR:  HIPCRICKET, INC.        

Name:

Andrew S. Price



  Signature: /s/ Andrew S. Price  

Title:

Chief Financial Officer

 

  ASSIGNEE:  SITO MOBILE, LTD.        

Name:

Jerry Hug

 

Signature:

/s/ Jerry Hug

 



Title:

Chief Executive Officer

 

 

 

 



Exhibit A

 

Marks

 

Mark  Jurisdiction  Application No. & Date  Registration No. & Date AD SERVE 
US  85181957; November 21, 2010  4,089,791; January 24, 2012                    
                                  

 



 

 

 

Exhibit D

 

Technology License Agreement

 



 

 

 

TECHNOLOGY LICENSE AGREEMENT

 

between

HipCricket, Inc.

and

SITO Mobile, Ltd.

 

This Technology License Agreement (the “Agreement”) dated as of July 8, 2015
(the “Effective Date”), sets forth the terms and conditions under which the
parties agree that HipCricket, Inc., with primary offices located at 401
Congress Avenue, Suite 2650, Austin, TX 78701 (“Licensor”) shall grant
SITO Mobile, Ltd., with primary offices located at 100 Town Square Place Jersey
City, NJ 07310 (“Licensee”) certain rights to use portions of the technology
specified in Attachment A (“Potential Licensed Technology”). Within thirty (30)
days of the Effective Date, Licensee shall provide Licensor with written notice
in the form of Attachment B, which will be incorporated herein by reference,
indicating which components from the Potential Licensed Technology that Licensee
will license hereunder (“Licensed Technology”). The Licensed Technology may be
used solely in connection with supporting the Existing Customers (as defined in
the Asset Purchase Agreement between Licensor and Licensee dated even herewith
(“APA”)) use of the IP Assets (as defined in the APA) (the “Authorized
Purpose”).

 



The foregoing is agreed to by:                 HipCricket, Inc.   SITO Mobile,
Ltd.           By: /s/ Andrew S. Price   By: /s/ Jerry Hug Name: Andrew S. Price
  Name: Jerry Hug Title: Chief Financial Officer   Title: Chief Executive
Officer           Date: July 8, 2015   Date: July 8, 2015

 



 

 

 

(a)          TERMS and CONDITIONS

 

1.GRANT OF RIGHTS

 

a)Licensor hereby grants Licensee a royalty-free, nonexclusive, perpetual,
nontransferable license to use the Licensed Technology solely for the Authorized
Purpose.     b)No other rights with respect to the Licensed Materials are
granted to Licensee. Licensor reserves all rights and licenses not expressly
granted to Licensee pursuant to this Agreement. No license or other right is
granted under this Agreement, either directly or by implication, estoppel or
otherwise to any third parties acquiring products or services from Licensee that
would immunize from suit a third parties' products or services by acquiring
products or services from Licensee.     c)Licensee acknowledges that this
license is not exclusive and that Licensor may operate as a direct competitor or
license others to operate as direct competitors in licensing the Licensed
Technology.     d)For clarification, any use of the Licensed Technology in
connection with products or services other than for the Authorized Purpose shall
be an infringement of Licensee’s intellectual property rights.

 

2.FEES. There shall be no fee for the license granted herein.     3.RECORDS AND
REPORTS. Licensee shall keep accurate records and accounts in accordance with
standard business practices in the Licensee’s industry regarding the use of the
Licensed Technology. Licensor may inspect Licensee's records related to the
Licensed Technology and the use thereof on five (5) days notice to Licensee.
Such inspections shall be conducted for the purpose of verifying Licensee's
compliance with the provisions of this Agreement. Licensor's rights hereunder
shall remain in effect through the period ending five (5) years from the
expiration or termination of this Agreement.     4.TITLE. All right, title, and
interest in and to the Licensed Technology shall at all times remain vested in
Licensor and any third party from which Licensor has received sublicensing
and/or marketing rights (the “Third Party Licensor”). Nothing in this Agreement
shall be deemed to convey any ownership rights in the Licensed Technology or to
restrict Licensor’s rights to grant licenses, sublicenses, distribution or other
rights to the Licensed Technology to any other party. Licensee shall not at any
time do, permit, or cause to be done any act or thing that would tend to impair
Licensor’s rights in the Licensed Technology.

 

5.CONFIDENTIALITY

 

a)The Licensed Technology, and other related materials furnished to Licensee by
Licensor, (collectively the “Proprietary Information”) contain valuable and
confidential information which is proprietary to Licensor or its Third Party
Licensors and which constitutes trade secrets and unpublished copyrighted
material of Licensor.     b)Except as specifically licensed herein, Licensee
agrees not to copy, reproduce, or disclose the Proprietary Information to any
third party and shall take every reasonable precaution to prevent the theft,
unauthorized distribution, use, or disclosure thereof.

 



 

 

 

c)Licensees agrees to maintain the confidentiality of such Proprietary
Information and shall use best efforts to confine knowledge of Proprietary
Information only to its employees who require such knowledge and use in the
ordinary course and scope of their employment by such party.     d)Licensee
acknowledges that Licensor and its Third Party Licensors shall have the right to
take all reasonable steps to protect its Proprietary Information, including, but
not limited to, injunctive relief and any other remedies as may be available at
law or in equity in the event Licensee does not fulfill its obligations under
this Agreement.     e)Nothing in this Agreement shall be construed to convey to
Licensee, any title or ownership in or to any Proprietary Information.    
f)Unless otherwise expressly agreed in writing, all suggestions, solutions,
improvements, corrections, and other contributions (collectively
“Contributions”) by Licensee regarding Licensed Technology or any other Licensor
programs shall become the property of Licensor, and Licensee hereby agrees upon
written request from Licensor to assign any rights in such property to Licensor.
Licensee understands and agrees that each such Contribution or any part thereof
prepared by Licensee, shall be a work made for hire and Licensor shall have sole
and exclusive ownership of the Contributions and all copyright and other
intellectual property rights thereto. Licensee shall (i) include Licensor’s
copyright notice and other proprietary legends on each such Contribution; and
(ii) provide Licensor with copies thereof. Licensee shall cooperate with
Licensor and sign any documents required by Licensor to perfect, document,
record or otherwise establish its ownership, intellectual property and other
rights in and to such Contributions.

 

6.TERM AND TERMINATION

 

a)This Agreement shall remain in effect unless terminated in accordance with the
following:

 

 i)By either party if the other party fails to perform any obligation required
of it hereunder and such failure is not cured within thirty (30) days from the
date written notice of such failure was given.        ii)By Licensor:

 

 a)should Licensee be acquired by any third party;         b)should Licensee
assert any infringement claim against the Licensed Technology; or        c)if
Licensee files a petition for bankruptcy or insolvency, has an involuntary
petition under bankruptcy laws filed against it, commences an action providing
for relief under bankruptcy laws, files for the appointment of a receiver, or is
adjudicated a bankrupt concern.

 

b)Upon the expiration or termination of this Agreement, Licensee shall, within
thirty (30) days, return to Licensor all copies of the Licensed Technology and
Proprietary Information and shall certify, in writing, (signed by an officer of
Licensee), delivery of all such Licensed Technology and Proprietary Information
and copies thereof.

 





 

 

 

7.LICENSOR WARRANTY DISCLAIMER. Licensee acknowledges that the Licensed
Technology is being provided without warranty in its current “AS IS” condition.
EXCEPT FOR THE WARRANTY SET FORTH IN THIS SECTION, LICENSOR MAKES NO WARRANTY OF
ANY KIND WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT.     8.INDEMNIFICATION. Licensee shall defend, indemnify and
hold Licensor and its successors, subsidiaries, officers, directors, members,
shareholders, employees, and other agents (“Indemnified Parties”) harmless from
and against any claims actions, losses, liability, damages, costs, and expenses
(including reasonable attorneys’ fees’) arising from or related to the exercise
or practice of the license granted hereunder by Licensee, its affiliates or
their officers, employees, agents or representatives.     9.LIMITATION OF
LIABILITY. IN NO EVENT SHALL LICENSOR BE LIABLE ON ANY THEORY OF LIABILITY,
WHETHER IN EQUITABLE, LEGAL, OR COMMON LAW ACTION ARISING HEREUNDER FOR
CONTRACT, STRICT LIABILITY, INDEMNITY, TORT (INCLUDING NEGLIGENCE), OR
OTHERWISE, FOR DAMAGES WHICH, IN THE AGGREGATE, EXCEED $1,000 AND
NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY. IN NO EVENT
SHALL LICENSOR BE LIABLE UNDER ANY THEORY OF LIABILITY, WHETHER IN AN EQUITABLE,
LEGAL, OR COMMON LAW ACTION ARISING HEREUNDER FOR CONTRACT, STRICT LIABILITY,
INDEMNITY, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND
AND HOWEVER CAUSED INCLUDING, BUT NOT LIMITED TO, BUSINESS INTERRUPTION OR LOSS
OF PROFITS, BUSINESS OPPORTUNITIES, OR GOODWILL ARISING HEREUNDER EVEN IF
NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGE, AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY REMEDY.     10.INDEPENDENT CONTRACTOR. Both parties
shall remain at all times independent contractors and nothing in this Agreement
shall be deemed to create a joint venture, partnership, or agency relationship
between the parties. Neither party has the right or authority to assume or to
create any obligation or responsibility on behalf of the other.    
11.MISCELLANEOUS

 



c)Licensee may not assign this Agreement or otherwise transfer any license
created hereunder whether by operation of law, change of control, or in any
other manner, without the prior written consent of Licensor. Any assignment or
transfer in violation of this Section shall be null and void.     d)Licensee
shall comply with all then current Export Laws and Regulations of the United
States Government pertaining to the Licensed Technology. Licensee hereby
certifies that it will not directly or indirectly, export, re-export, or
transship the Licensed Technology or related information, media, or products in
violation of United States laws, rules, and regulations.

 



 

 

 

e)Any notice required under this Agreement shall be given in writing and shall
be deemed effective upon delivery to the party to whom addressed. All notices
shall be sent to the applicable address specified on the face page hereof or to
such other address as the parties may designate in writing. Unless otherwise
specified, all notices to Licensor shall be sent to the attention of the
Contracts Manager.     f)Licensor shall not be liable to Licensee for any delay
or failure of Licensor to perform its obligations hereunder if such delay or
failure arises from any cause or causes beyond the reasonable control of
Licensor. Such causes shall include, but are not limited to, acts of God,
floods, fires, loss of electricity or other utilities, or delays by Licensee in
providing required resources or support.     g)The provisions set forth in
Sections 3, 4, 5, 7, 8, 9, 10, and 11 of this Agreement shall survive
termination or expiration of this Agreement and any applicable license
hereunder.     h)This Agreement includes the accompanying terms and conditions
contained herein and appendices, and constitutes the entire agreement between
the parties with respect to the subject matter hereof, and supersedes all
proposals and prior discussions and writings between the parties with respect
thereto.     i)This Agreement cannot be altered, amended, or modified except in
writing that is signed by an authorized representative of each party. This
Agreement shall be governed and interpreted in all respects by Texas law without
regard to the conflict of laws provisions of any state or jurisdiction. Any
action arising out of or related to this Agreement shall be brought in the state
or federal courts located in Austin, Texas and Licensee hereby submits to the
exclusive jurisdiction of such courts.

 





 

 

 



Attachment A

Potential Licensed Technology

 

The list below is the git repositories that are part of the Potential Licensed
Technology. Licensee may download any components contained in the following and
upon including such components in Attachment B, such components shall become
Licensed Technology.

 

newton

adlife

adlifeobject

adlifewebservice

opsworks-cookbooks

adlifemail

hiptagvalidator

analytics/hipcricketLicense

einstein

hiptag-charting

reportscripts

partnerdelivery

adjuster

archimedes

insights

SiteBuilderWebServerConfigruation

LoadBalancerConfiguration

adservegateway

 

Licensor shall provide Licensee with access to the SaaS Licensed Software (as
defined in the APA) operating environment as described in the list below.
Licensee may download any components contained in the SaaS Licensed Software and
upon including such components in Attachment B, such components shall become
Licensed Technology.

 

Ad Serve UI Access (via web services)

Ad Serve Redshift Data Access

Ad Serve Production Environments: Internap and AWS

AdLifeWebService

AdLifeGateway Services

 

 

 



 

Attachment B

 

Licensed Technology

 

This Attachment B is entered into pursuant to the terms and conditions of the
Technology License Agreement between HipCricket, Inc. (“Licensor”) and
SITO Mobile, Ltd. (“Licensee”) dated July 8, 2015 (“Agreement”). Licensee hereby
acknowledges that Licensed Technology pursuant to the Agreement shall mean the
following:

 



The foregoing is agreed to by:       SITO Mobile, Ltd.         By: /s/ Jerry Hug
  Name: Jerry Hug   Title: Chief Executive Officer         Date: July 8, 2015  



 



 

 

 

Schedule X

 

Patents; Covenants Not to Sue

 

U.S. Patent No. 7,783,721  Method and code module for adding function to a web
page U.S. Patent No. 7,831,690  Appliance metaphor for adding media function to
a web page U.S. Patent No. 8,219,642  System and method for adding targeted
content in a web page U.S. Patent No. 8,458,294  System and method for adding
targeted content in a Web page U.S. Patent No. 6,594,691  Method and system for
adding function to a web page U.S. Patent No. 7,269,636  Method and code module
for adding function to a Web page U.S. Patent No. 8,539,043  System and method
for adding targeted content in a web page U.S. Patent No. 8,831,580  System and
methods of initiating a call U.S. Patent No. 8,831,581  System and methods of
initiating a call U.S. Patent No. 8,504,048  Systems and methods of making a
call U.S. Patent No. 8,335,232  Method and system of renegotiating end-to-end
voice over internet protocol CODECs U.S. Patent No. 8,379,634  System and
methods to route calls over a voice and data network U.S. Patent No. 8,606,874 
System and method of Binding a Client to a Server U.S. Patent No. 8,792,479 
System and Methods to Route Calls Over a Voice and Data Network U.S. Patent No.
8,804,758  System and Method of Media over an Internet Protocol Communication
U.S. Patent No. 7,460,480  Dynamically adapting the transmission rate of packets
in real-time VoIP communications to the available bandwidth U.S. Patent No.
7,606,217  System and method for routing telephone calls over a voice and data
network U.S. Patent No. 7,676,599  System and method of binding a client to a
server U.S. Patent No. 7,782,878  System and method for sharing an IP address
U.S. Patent No. 7,957,401  System and method for using multiple communication
protocols in memory limited processors U.S. Patent No. 8,842,568  Method and
System of Renegotiating End-to-End Voice Over Internet Protocol Codecs U.S.
Patent No. 8,069,168  Apparatuses, methods and systems for information querying
and serving in a virtual world based on profiles U.S. Patent No. 8,069,169 
Apparatuses, methods and systems for information querying and serving on the
internet based on profiles U.S. Patent No. 8,407,220  Apparatuses, methods and
systems for ambiguous code-triggered information querying and serving on mobile
devices U.S. Patent No. 8,447,510  Apparatuses, methods and systems for
determining and announcing proximity between trajectories U.S. Patent No.
7,958,081  Apparatuses, methods and systems for information querying and serving
on mobile devices based on ambient conditions

 

 

 



 

Schedule Y

 

SAAS Licensed Software

 

Ad Serve UI Access (via web services)

Ad Serve Redshift Data Access

Ad Serve Production Environments: Internap and AWS

Ad Serve Gateway Services

AdLifeWebService

AdLifeGateway Services

 



 

 

 

Schedule 7.2

 

Consents

 

None.

 



 

 

 

Disclosure Schedules

 

Capitalized terms used but not defined in these Disclosure Schedules, shall have
the respective meaning given to such terms in the Agreement.

 

Disclosure Schedule Section 2.2-Allocation Schedule.

 

Following the Closing, Seller will allocate the Purchase Price among the
Purchased Assets.

 

Disclosure Schedule Section 4.2(b)-No Conflict

 

Consent to the transactions contemplated by this Agreement is required under
each of the Assumed Contracts, the list of which is hereby incorporated by
reference.

 

Disclosure Schedule Section 4.4-Agreements, Contracts and Commitments

 

Consent to the transactions contemplated by this Agreement is required under
each of the Assumed Contracts, the list of which is hereby incorporated by
reference.

 

 



 

 

